Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 1 of 69




                      EXHIBIT                   I
Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 2 of 69




     $1,5O3,750.OO                A.MENDED AND RESTATED                      March    E-      zooe
                                     PROMISSORY NOTE
           This Amended and Restated Prornlssory Note (this "Note") replaces ln its entirety that
    certain Fromissory Note, dated August 15,2OO5 (the "Original Note"), made by Eber Bros.
    Wlne and Uquor Corporation payable to the order of Lester Eber in the original principal
    amount of $1,503,750.00, which such Ori$nal Note has been marked "CANCELLED" and
    retumed to Eber Bros. Wine and Liquor Corporation.

            FOR VALUE RECEIVED, EBER BROS. WINE AND LIQUOR CORPORAIION, a New York
    corporation with its principal place of business located at 155 Paragon Drive, Rochester,
    New York 14624 ("Maker"), promlses to pay to the order of LESTER EBER, an individual with
    a mailing address at t5 Coral Wa5 Rochester, New York LA.6tg ("Payee"), at such place as
    shall be designated from tlme to time in writing by Payee, the principal sum, of One Million,
    Ftue Hundred and Three Thousand, Seven Hundred and Fifty and 00/100 Dollars
    ($1,503,750.00), plus interest thereon at a rate of six percent (W) per annum, from the
    date of the Original Note untilpaid.            ,ft b              '0"t)
           THE INDEBTEDNESS EVIDENCED gV TII-.STRUMENT IS SUBORDINATED TO THE
    PRIOR PAYMENT lN FULL OFTHE OBLIGATTONS (AS DEFTNED tN THE SUBORDTMTTON
    AGREEMENT HEREIMFTER REFERRED TO) PURSUANT TO, AND TO THE DCIENT PROVIDED
    IN, THE SUBORDINATION AGREEfoIENT, DATED AS OF MARCH             /J
                                                            2996, MADE BY LESTER
    EBER AND EBER BROS. WNEAND LTQUOR CORPORATION, lN FAVOR OFTHE HOLDERS OF
    THE SENIOR DEBT REFERRED TO IN SUCH SUBORD]NATION AGREEMENT.

            No arnounts shall be due and owing Payee hereunder until 90 days followingthe date
    on which all amounts due and owing the Agent and the Lenders (as such terms are defined            1.3.01
    in the Subordlnation Agreement) for the Obligations have been paid in full in cash, all
    commitments under tie Credft Agreement (as such term is defined in the Subordination
    Agreement) have been terminated and all Letters of Credit (as such term is defined in the
    Subordination Agreement) have been cancelled or cash collateralized in accordance with the
    ternts of the CreditA$reement- Thereafter, all prlncipal and interest due and owing Payee
    hereunder shall be paid by Maker upon terms and conditlons to be mutually agreed upon by
    Maker and Payee; pnrvided, however, that Maker shall make payments of interest at least
    monthly, and all amounts of principal and interest shall be paid in full no later than the tenth
    anniversary of the date of thls Note.

             subject to the foregoing this Note is pre.payable in whole or in part at any time
    without any prepayrnent penalty or premium whatsoever. All prepayments sha ll be applied
    first to any accrued and unpaid interest due and owing hereunder and then to the reduction
    and payment of principal in order of maturity.

            Any payment not received within thirty (3O) days sf the date due shalt be subjectto
    an additional late charge equal to two percent (27d of the payment then due. Alt payments
    hereundershall be made in lawful money of the United States of America in irnrnediitety
    araailable funds and without presentatlon of this Note for notation of such payment.




   219927 49099.3




                                                                    - ----*-E8T00O1262
Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 3 of 69




           Thls Note shall become imrnediately due and payable wlthout presentment, demand,
    protest or other notice of any kind, all of which are hereby expressly waived, upon the
    occurence of any of the following events of defaults:

                   (a)    failure of Makerto make any payments when due hereunder;
                   (b)    failune of Maker to pay any other obligation, when due, to'Payee;
                   (c)    financial dfficulties of Maker as evldenced by (i) any admission in
                          writing of fts lnability to pay debts as they become due, (ii) the filing of
                          a voluntary or involuntary petition in bankruptoy, or under any chapters
                          of the Bankruptcy Code, or under any federal or state statute providing
                          for the relief of debtors, (iii) the making of an assignment for the
                          benefit of $editors, or (iv) the appointment of a receiver, a custodian
                          or trustee for all or a major part of Makefs propor[4 or
                   (d)    llquldation or dissolutlon, or sale of all or substEntially all of the assets,
                          of Maker.

            The terms of this Note cannot be changed, nor maythis Note be discharged in whole
    or in part, except by a writing executed by Payee. ln the event that Payee demands or
    acceptrs partial payments of this Note, such demand or acceptance shall not be deemed to
    constitute a waiver of the right to demand the entire unpaid balance of this Note at any time
    in accordance with the terms hereof. Any delay by Payee in exercising any rights hereunder
    shall not operate as a waiver of such rights" This Note shall be binding upon Maker and its
    successors and asslgns,

           The terrns of this ltlote shall be governed by, construed, interpreted and enforced in
    accordance with the internal laws of the State of New York.

            lN WITNESS WHEREOF, Maker has executed this Note as of tne
                                                                       -ll-fday of March,
    2006.



                                                                        g*rA
                                                    EBER BROS. WINEAND LIQUOR
                                                    CORPORATION

                                                    By:
                                                          Lester Eber, President

                                                    By                   -{
                                                                     n, Chief      ncialOfficer

    ACKNOWLEDGEDAND
    CONSENTED TO:



    Lester Eber
                         V*CL


                                                2




                                                                                EB-0000'1263
        Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 4 of 69




I ..r




                                               AMENDED AND RESTATED
                                                 PROMISSORYNOTE

            $575,895.00                                                                t14c,r,l^   13     ,20A6

                        This Amended and Restated Promissory Not€ (this Anote') rcplac€! in its entirety_that
            cerbin  P*.ifitNote, daled Ostober 1, 2002_(the "OgPouI. Note'),.made by Efer-Bros.   Wine
            ffi l,iq,rr Corgititioo'paialtr !o the grdq mark*il ig
                                                        oflester fnrel  tE_o{gi!4  tr-tociput amount of
                                r*dotidrrl                         "CAIICELLED"   and rehrned to Eber
            $5tti6i00;;,fu4                   Note has bee,n
            Bros- Wine md Liquor Corpoiation-

                     VALUE RECEIVED, EBER BROS. WINE AITD LIQUOR CORPORATION, a
                FOR-cotpotAioo
           Nsw York            witn itu principat place of business located A- 1{-Igggfnrive,
            nocnester, Ne$'iort L4624 C'Irlakd'), promises Q pny to thg-ot{r of LESTER(Payee"),
                                                                                        EBER, an
            i"aiuiaua *A a mailing adchbss at l5C-oral Way, Rochester' New York 1461{           at
                       ;rhrx be disignated from '1g t9 dl1" q *titine bv Pivee,tq pgggip:t {tu* of
            ;A;t^Hunctred
            Five         ""       Swenty.Ffre ftousand Eight Hmdred Ninety'Fivcand 00/100 Dollars
                                                        oi$x percenf (69fi pu annunn, from the
            f$575.895.00). plus iutdrest thereon at a rate                                            date of the
            origianot!-6tilpaid.                                            t(t.D
                                                              @&,
                  TI{E INDEBTEDNESS BVIDENCED BY THIS INSTRUMENT IS SUBORDINATED                                    n.3.a'1
            TO TrrE  PRIOR PAY]\4ENT IN FULL OF TI{E OBLIGATIONS (AS DEfiINED IN THE
            SUBORDINATION AGREEMENT }MRBINAFTER FAEERRED TO) PURSUANT TO, A}ID
            TO TI.IEEXTENTPROVIDED IN, TTIE STIBORDINAfiONAGREEMENT, DATED AS OF
             zlt^Rc$         t3
                        " 2006, MADB BY
                                         LBSTER EBER AI{D EBER BROS. WINE AND LIQUOR
            crc-ffidm-oN,   ng E'aVoR oF TI{E HOLDERS oF THE SEMoR DEBT REIIERRED To
            IN SUCH ST]BORDINATION AGREEMENT.
                   No amounrs sball be due md owing Payee he,reunder until ninety (90) days following the
            dste on which all amormts due and owiog the Agent and the I-endets (as such terms ate defined
            in the                             for the Obligations have been paid i" firll in cash, all
                        Subordination Agreement)
            commitureds rmder         tle
                                     Credit Agreemed (as such term is defined in the Subordination
            Agreement) have been termind€d md all Lefiers of Credit (as guch term is defined ia the
            Subordination Agreemeat) have been oancelled or cash colld€tralized in accordance with the
            ternos of the Credit Agreemenl Thereafter, all grincipal and interest due and owing Payee
            hqeundor shalt be paid by Maker upon terrns and conditions to be mutually agreed upon by
            Mhker md Payde; provided" howevero that Maker shall makc payments of irterest at least
            monthly, and all amormts of principal. and interest shall be paid in firll no later than the teuth
            anniversary ofthe date of this Note.

                  Subject to the foregoing, this Note is prepayable in rlrfiole or in part at any time without
            my prspayment penalty or premium vfratsow€r. All prepaynents shall ls applied fiIst to any
            acc:rued aud unpaid interest due and owing hereunder and &en to the reduction and payment         of
            prinoipal in order of mahuity.

                    Any payment not received within thirry (30) days of the date due shall be subject to an
            additional late charge eEnl to two percent QW             the payment then due. All payments
                                                                  "t
            hereunden shall be mado in lavrfirl mo,ney of the United      Stales of Anerica in immediately
            avnilahle firnds and without presentation of &is Note for notation of suoh payment




            13dI&2 4t483.3




                                                                                       EB-000012ti4
Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 5 of 69




            This Note shall become immedidely drrc and payable without presentuent demand,
    prrotest or othsr notice of any kin4 all of whioh are hereby e4pressly waived, upon the
    bccrursnce of any of tte following events of defaultr

                   (a)    failure of Maker to make auy palnnent when due hereunder;

                   (b)    frilure of Maker to pay any other obligation" when     due, to Payee;

                   (c)    finrncial rliffifl{ties of Maker as evidenoed by (i) my gdq!ryion !n
                          writing of its inability to.pay debtg as they become due, (ii) fte filing of a
                          voluntary or involunary petition in bankruptcy, or under any chaprters of
                          the Banknrptcy CodC or under my federal or s'ta:te sbfirte providing for
                          the relief oi dettors, (iii) the making of an assignment for'the be,nefit of
                          oreditors, or Gv) the ryointuent of a receiver, custodian or trustes fm all
                          6r s rnadorpart of Maker's properq[ or

                   (d)    Iiquidation or dissoh{ion" or sale ofall or substantially all ofthe assets,   of
                          h4aker.

            Maker shatl pay all o4re,lrses ircurred by Payee in enforcing the terms of this Note or tle
    collection of the de6t evidenc€d hereby inoluding" without limitation, court costs and reasonable
    afiomeysr fees, whether or not legal agtion is commenced agaiw Maker

            The terms oftbis Note connot be ohanged, nor may this Note be discharged in whole or        in
                                                                     dqrnaads or accepts partial
    par! except by a writing snecded by Payee. In lhe event that Payee
    paymentsbf this Note, such demand or accepbnc€ shall not be deemed to constitute a waiver of
    the right to demand the entire rmpaid balmce of this Note at anry time in accordmce with the
    terms hereof. Any delay by Payee in exercising any rights hereuuder shall not operat€ as a
    waiver of zuoh rights. This Notc shafl be binding upon lvlaker and its succ€ssors and assigns.

            The terms of this Note sball be govemed by, conskued interprvted and enforced in
    accordanpe witr fte intexnal laws ofthe State ofNewYork
            IN WIINESS WHEREOF, Maker has executed this Note            as   of,the   Eilrl of y'{e4. - ,
    2006.

                                                         EBERBROS. WINE AND
                                                         LIQUOR CORPORATTON


                                                         By:


                                                         By:           fr-


    ACKNOWLEDGED A}ID
    CO}ISENTTO:


    Lester Eber
                         WttA
                                                .,




                                                                                 EB-00001 265
Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 6 of 69




                                    O                                             I
                                                 LINE ON CREDIT' NO'TE

                                                                                      .     October   _,       2009

                     FOR VALUE RECEIVED, EBER BROS. WINE                   & LIQUOR METRO, tNi,, 3                1s.ru
        York.corporation with au addt'ess nt 155 Paragon.Drive, Rochester, New York I4625 (1'Maft61'l),
        helcby prornises to pay to the order of LESTER EBER, an'individual with an address at 155
      . Paragou Drive, Roqhe,stcr, New York:14625 ("Holderl'), the principal sum of ONE MILLION
         FIVE I{UNDRED THOUSAND AND 00/100 DOLLARS ($1,500,000,00) (the ";r{aximurn
         Priucipal Amount") or such lesser <ir greater alnount as niay bc tutstanding heieundbL,
                                                             ;,                                            '


                     l, .    I-irlg of -Credit. This Note evidences a revolving.line      of cretljt, Accoidingly
         arnounts hereunder rnsy. be borowed, repaid and le-borrowed providcd that at ho tiiae sSall
         Maker pen:rit th6 aggregdte principal amount <lf all udvances rnade under, this Nole to exceed the
                                       '
         Maxinrum Principal ArnortRt.

                    2, . . l-ntSresj Rate. All arnouuts Outstanding under'.this Note shall bear iuterest at a rato
         equal to twelve nud one hirlf percent (12,5%l per anlllnl, Upon theoccuffence of ari Event of
         Default (whether or not tlte Holdor.has accelordted palnent of ttre ouistnnding balance dile
                                                                   'beeu
         hereunder), or afler maturity or after judgment has              rcndered with rospebt to tho obligation's
         helcundor, the unpaid      principal balance, at the oplion  of[lolder, shall boar interest at a late equal
         fo fifteen percent (15%). The right of the Holiler to receive such incieasbcJ rutc of iuterest sirall
         not conslitute a wiriver of any other right or rernedy of the Holder, Atl interest shail be
         calculated.based on 360 day yent'ahd ttre actual number of days elapsed,

        . 3, Paym.entq. Accnred intereit rvill be due arrd'piyable in arueals on Decenlber l,
      2009 arici on the first day of euch.Marclt, Jutte, Septeirbbr an<l December thereafter'(each.an
      "lnterest Payrrrcnt Date") ond on the Motutity Date, as hercinafter defin'ed. Notwjthstanding the
      fbregoing on each Intsres! Paynetrt Date, at tlie rcquest..of Maker nll or such portion oFtfie
      interest then due and owirtg specified by Maker shall.be added io ttre principril amount herpof
      instead of paying such irttprest in caslt, whereupon such amount will'bear intercst at rate per
      annum specified heroin, [4akel hereby agr€es, upon the roquest ofHoldcr, to arncnd this Note or
      exccute one or more nsrv uotes in the formhcreof t0 reflect nny increase in the prirrcipal su:n
      hereof resulting fiotn thc addition of thc accrued lnterest to the priacipal;providedy however tfiat
     the failure kr so qmcnd this Nole or to ertter lirto one or rnor? new rlotes shall rrot relieve Maker
     of its obligatibn to pay snclt accrued interest in accot'dance with tho tcnns horeof, All urnounts
     .romaining outstanding horeunder', inolutling all priucipal aud inlerest, shall become due and
     payable in full on Dscember 3 I , 20 t I (the."Maturity Date")."                             j

     .   ,        4. I=S&-QLqCA If the entire an,ount of *ny required payrnent is not pai<J in nrli
     within five (5)  days after the sarne is due, the Maker shall pay to Holder'a late fee equal to g$,s
     percent (2%) of the alroullt of the pnymellt that rernains unllaid,

                  5.        Prepavrho[t, Maker shall havc tl:e option of p'aying the amount$ outstunding
     urrder this Note to Holder, in      full or part, [t any timc and ftom time.to time withoirt any prelnium
     or pennlty.



     'll4I82 1237710,t



                                                                                                                                  J


                                                                                                                          EB-00025480
Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 7 of 69




                                              o                                                    O

                 ,   . 6..
                             '
                        lletluqsj for Adv-arr.c.es: Djbgr:etiqUalv,llpil.itX. At any tirne and frorn titne to rimc
         Moker rnay inake a request for d loan that specifles (tr) tlli nr:nout)t requested as the principal
        arnourrt,ol'suoh lonrr arid 1b1 the business day of Holdel on whioh such loan is requesie{ 1e [6
        mode which slrall not be less than lhlee (3) tlays from thc date of sueh uotice;. The decjsion
       .wlrether to honor such loan iequest aud make such loan slrall be in tlre sole disorction gf Holder,
        l"lolder may treat as.tnade by Maker ond rely upon, and Maker shall, be bound. by, arry ioan
       'rcquest
                 that Holdel iri good faith bel.ieves to be vatid arrd 1o have been made in the name or'on
        bchalfof Makeri.byany-bfliccrbf Maker, and i'lolder.slrallrrorincurariyliabilityto Makerorony
        otherpersbn os a direct or indireotrqsult of honolingsuch loun requesi nnd making such loan,
                                 'Eve-nis
                      7,       of Dgfnqlf/Rernedies,. At lhe option of Holder, nil amounts outstapdilg
       under this Note shatl becornq imrnediaiely due.and.payoble in full, without firrther preseutrrrent,
       protest, notice, or dernand, upon the happening of arly Evenl of Default. Upon the occurrence of
       arr Event of Default, Holder shali be eniltled io e,:<crrise any legal orequitable right whictr [e or
       it may.have,              and may procecd to prcitect arid enforce its rights.by any other approprinte
       proceedings, Th, follgwlllg          ,u:"* shall constitute "Evertts of Default" under this.Notsr                  .




                                        a, Nonpaynrcnt         Failule of Maker to tnake any paymont of any type u/jthin
                                   '          .fiftesn (15) days aftsr the sarno becbmes.duo and payable,

                                        6, Finart.c,talt       Dfficultie.r. F'jnancial dil'ficutties of Maker as evidenced by:   .




                                                  i.    .   the filing of u volunt[ry. or involuintaiy petition in bankruptcy,'or
                                                            uuder any chaptels of the Batrlcuptcy Code, or undcr any federal
                                                            or.stato stotute providing for the relief of debtors;

                                                 ii,        makirrg an assignment for the benefif of ct'editors;

                                                 iil.       consenting to.the appbilttrnent of a trustee or recoivet' for all or      a
                                                            major psrt o.f any of lvlakerls propelty;  ,




                                                iv,         the entry of a courl or<Jer nppointing n.'receiver'or a trustce ibr.all
                                                            or a major part of Maker's propertyl or

                                                 v.         lhe admission by Maker in writing of tho Makor's inabilily to pay
                                                    .       its debts as they become due,

                                       c,     Change of Control,. Maker onters into nny agreement pur€uant to which
                                              Maker will sell all or. substantially all of .the ssdets-of Maker, or upon tho
                                             closing of any transaction or series of related tt'ansactions in rvhich nrore
                                             ihan fifty percent (50%) of the issu,ed and outstanding shares of cnpitol
                                       .     stock of tlre Maker.ure issued to, or acquired by, any one or morB persons
                                             or antitiei who ale not sharelrolders of'the Maker as of the date ol this
                                             Note.

                                       d,    Cease Operalions, .Maker ceases all ongoing businbss operdtions,

                                       e,   . Sale of .Eber-Conneclicttl, LfC.. Eber-Connecticut, 'LLC ("Eber"CT")
     l3{782 !?0lll9.l                                                 ..      2.




                                                                                                                                          88.00025481
Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 8 of 69




                                      o                                               o
                                      entcrs il)to "any agreement pursuant to rvhich Eber-CT rvill ssll all or
                                      substantitlly all of the nssets of Eber-CT, or uBon the closing of any
                                      trdrrsaction or selies of related transactions in whiclt more tlrnn :fifty
                                      pelcerrt (50%) o1'the issued and outstanding units of rnetnbet'sltip interest
                                      of the Maker are issued to, or acquirdd by, any otie <lr tnore persous or
                                      cntities wlro are not..controlled by or uudel common control with tlre
                                      Makel',                                              '



                      8, ExBenfeq, Mnker shall pay lo Holdcr all nmounts incurred by Holder, including
       rvithout. lirnitalion attomeys' fees and distiursements, .iu order to collect any amount due under
     Itlris Note, to negoti'nte or document.a rvorkout or l'ostructuring, or to preserve its riglrts
      'hercundet,
                           whethir or ttot ony legal procecding ins cot:ttnenced.

               9, I{-qlderte-&}-cord{.Conclusive. Holdei shbll maintain a rccord of the date and
      original principal amount of eoch advauie made by him hereunder and the date and arnount of
      each payrnent to be applied to tho outstandirrg principnl amount of thi.c Note. Such records sirull
      be conclusive evidence of lbe outstandirtg principal atnount undei tbis Note and of all advances
      hereunclei, absent rnanifcsl .efl'or, No failure by Floldei to rnake any suclt annotation in itq
      r.ecords slrall affect Maker''s obligation ro pay the pr{ncipal and iilet'est of.each odvance.or any
      otherj obligation of Maker liereunder.


                   ..10;      Su-bg,rdiligtiq!,   All   amounts outstandiirg under this Note orc subordinste.to Bny
      and all amounts owed by the Maker to Tlte Canandaigua National Bank on{ Trust Company,

                ' 11.
                    Miscellango.-u-s. Tlrs terms of this Note c&mot be changed, noi may this Notc be
     dischalged in whole or iri part, cxcept by a writing executed by Holdor. No dclay ol ornissiorr by
     Holder in exorcisingj.any rigbts hereunder shall operate gs a waiver of such rlghts, This Note
     shail Ue governed by and.coustrued undcr the laws of the Stoto of Now York'

                              IN WITNESS WHBREOF, Maker lras duly executed this Note as of the day             and
     year l)rst ubovo.written,


                                                         EB ERBROS,    wtNE & LIQUOR METRO,INC,


                                                         By               UA d^
                                                                Loster Eber, Chlef Executive Officel


                                                         By;
                                                                            , Chief FinartciaI Officer

     Accepted:'


                               #fiE-/,
     Lester Eber

     13476!   t23r/l8.l                                           J




                                                                                                                      EB-00025482
Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 9 of 69




                              UNANIMOUS WRITTEN CONSENT
                                               OFTIIE
                                BOARD OFDIRXCTORS OF
                         EBER BROS. WINE & LIQUOR METRO, INC.

             The undersigrred, being all of the members of the Board of Directors of Eber
      Bros, Wine  & Liquor Metro, Inc., a New York corporation ("Metro"), hereby take the
      following actions which the Board of Directors is permitted to take without a meeting
      pursuant to Section 708(b) of the New York Business Corporation Law:

              WHEREAS, there has been presented to Metro a Line of Credit Note by and
      between Metro and Lester Eber ("Maker"), pwsuant to which Maker shall provide to
      Meho a revolving line of credit of up to.One Hundred Five Hundred Thousand Dollars
      ($ 1,500,000) upon the terms and conditions set forth therein (the "Line of Credit Note");


             WHEREAS, it is in the best interests of Metro to enter into the Line      of Qredit
      Note in substantially the same form as is annexed hereto as Exhibit A,

            NOW, TI{IRIFORE, BE IT RESOLVED, that the execution, delivery and
      performance by Metro of the Line    of Credit Note in substantially the same form as is
      annexed hereto as Exhibit A is hereby approved; and

             RESOLVED FURTHER, the execution, delivery and performance by Metro of
      each of the other agreements and instruments contempiated by the Line of Credit Note is
      hereby approved; and

              RESOLVED FURTHER, that Lester Eber and/or Wendy Eber, the President and
      Chief Financiai Officer, respectively, of Metro (the "Authorized Persons"), be and irereby
      are authorized and directed to do or cause to be done, in the name and on behalf of Meho,
      any arrd all such acts and things and to make, execute, acknowledge or verify, deliver and
      record, or file any and all certificates, notices, statements, consents, instrumeuts,
      agreements, deeds, documents or papers, and to hansfer such fimds of Meh'o, as may be
      necossary or desirable in order to consummate the transactions approved in the foregoing
      resolutions; and

              RESOLVED FURTHER, that any acts of the Authorized Persons, or either of
      them, or any person or persons desigiated and authorized to act by the Authorized
      Persons, or either of them, which acts would have been authorized by the foregoing
      resolutions except that suoh acts were taken prior to the adoption ofthose resolutions, are
      hereby severaliy ratified, confrmed approved and adopted as acts in the name of and on
      behalf of Metro; and

            RESOLVED FURTHER, that tbis Written Consent shall be filed with the minutes
      of Meho, and, for all purposes, shall bs treated as action taken at a meeting.

                  IREMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



      134782 1243497.1




                                                                            EB-0001 6945
Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 10 of 69




                  This Unanimous Written Consent rnay be signed in one or more counterparls,
                                                       all of which, when taken together, shall

                                                                  futA
       each of which shall be deemed an original and
       constitute one and ths same instrument.

       Dated:     October    ^2009
                                                          Lester Eber, Director



       Dated: October    *,2009                                 UJrh^
                                                          Wendy Eber, Director



       Dated: October
                                                          Elliott W, Gumaer, Jr., Director
                         -,2009




       134702 12(X97,1




                                                                          EB-0001 6946
Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 11 of 69



                                          o                                               I
                                                                GUAI{AN'I'Y


                        'l'l{ls OUARAN'IY is sxecutcd
                                                                           'tVtl 2h,
                                                                 as of Wbf              2010 by EBER.BROS,         WII\re
          ailo Lteuon coruoRATIoN                          ('rPnrenf"frt6iu6     nre.ntor") .ln. fuvor of LISTER   trBtrR
          (the "Lcnrler"),

                               l.         .THE'OUARANTY, Fot' valuable consideralion,. Ouarantor hereby
          uncorrdltionally guarantees artd promises to.pay promptly to Lender, qr order; in lawful nroneir of
          ihc Unitbd States, any.and all hrdebtedness to Lender when due, whciher 4t stated maturity, upoit
          accelerrtion or otherwise, and at-all times thoreaAer, This Ouarartty ip puntulatlve aud doeslrrot
          snpersede any othei outslanding guarantios, and the liability of Gu4rantor undor thii Ouai'aniy is
         .axclusivc of Guarautor's liabllityunder any other guarantles signed by Ouardntor,

                               2,   .     DEFINITIONS.

                                          (a)     I'Borro\vcld' shall rnean Bber Bros. Wine.& Liquor Metroi Inc,,        a
                       New York corporation,

                                          (b) "lndebtedness" shall lncan any and .all dcbts, :liabilities, ond
                       obligations      of Borrowor and Ouarantor to Lender arising trnder the Ttansaction
                      Documenls, now or hereafter oxjstlng, whether voluntary or .involuntgry and however
                      arising, whether dirccl or.indlrect or acqulred by Londer.by asslgnrnent, succpssion, or
                      otlrerwlse, whether duo or not duc, absolulo ot collth,tgent,, liquidated or unliquidated,
                      determlned or undotermiuc( held or to be beld by Lender for its orm account or a$ agent
                  . for anothor.or othels, whether Borower or           Ouarantor may be llnble indlvidually or
                        jointly rvith'others, whotlrer recovery upon such debts, linbilities, tind'obligntions may be
                        or hereafter becomo bawd by any statulc of lirrritations, and rvhether such dcbts,'
                        liabillties, and obiigations may bo or lroreaftor become bthetWise unentbrceable,
                                                                                                        'Borrower'and
                        Indebtcdness includes, without litnltatlon, any and all obligati.ons'of
                       ,Ouarantor to Lendel for.reasonable attorncys' fgos and all othor'costs and expenses
                      'inaurred
                                   by Lender ln lhe collection.or enforcemont of any debts, liabiltties, and
                  .   obligations of Bonower a!)d Cuarsntor{o Lendcr,

                                     (c) "Notc" lnc{rns that certaln Line of Credit Nolo datsd as of
                  l'rfu.rlatt./b,7.c$'executed by Borrower in favor of tlte Secrtred Party in the maximum
                      principdl-iiriount     of   $1,500,000, ad amended, restated, suppletnented       or   otherwisc
                      nrodified from time to tln:e,    .                                            :




                                     (d) r'sccurlfy Agfcenrcnt" means lho Securlty Ai;reerrrent dated as of
                  the date    hereof exoouted by the Borower and Guarantor ln favorof Lelder, as arnended,'
                  restntecl, supplemcnted or othotrviss modlfied fi'om tlme         to timg,.   '



                                    .        '
                                 (e) "Trartsactlon l)ocutlrcnt$" means the Nole, tho OLtaranty an('cach
                  olher doournent, instrumertl artd agtcetnent cxeortted in colneqtion lherewlth.




              )

       -Dolt I ti)69r-




                                                                                                                             EB-00025484
Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 12 of 69




                                          o                                                     o

             .    Cnpitalized lcrrns used but rtot defined ljerein have the rneanings glverr such ternrs                    in the
           Note or the Oualaufy, as applicable.

                 .              3, OBLIGAIIONS iNDBPBNDENT. The obligations of Cuarafiror are
           indcpendent         of the obligations of Borower or any olher guarantor,.and a..soparate aotion or
          actior:s nrny be brbught und prosecuted bgainst Ouarantor whether actlon .is brought ageilNt
           Borrotveror any other guaralltor or whethei Borrower or nny othcr gusral)tor tra joined in anv
          such nitiou or aoiions, Anyone executing this Guaranty shali bc bound by ifs hrnrs wirttout
          regarcl to executiotr by anyone else.

                               '4,   .'   RICI-ITS OF LENDBR, Gunrantor authorizes Leniler, without no{ice or
          demund'and rvithout:affectlng its liability hereuhder, fronr tiure to thne.tol

                                 . . (u) nrake additional idvances on the Indcbtedness or rencw,
                     compronrise, extend, accbleralc,.or otherwlse change the time for paymenl, or otherwtse
                     chnnge the terms, bf tlre indobtedne,ss or Any part thereof, inoludln!.increase or decrease                   .


                     of tlG rate of interesf thcrcon, or othenviic change thc tgrms of eny Tralsaction
                     Docurnents;

                                   (b) reccive arrd hold security for thc payment of this Gunranty or ary
                     Indabtsdness and exclrhnge, enforgc, waivc, reiclrse, fail to pcrfect, sell, or btherwise
                     dlspose   ofany      suoh   socurity;                              ,   :




                                          (o)     apply such security   and.   direct the order or lranner of   sale.   fhereof
                     as Lender. in. i ts di screti on may'detet'mi rre; aud


                                          CO      releaso or sribstitute any gdararrtor         or any ono or rnore of      zuty
                     sndorsors or otlrer guarantors of gny of tlte Indsbtcdnors.
                        ' 5.
                 .


                                          GUARANTY TO BE ABSOLUTE, Cluarsntor agrecs that                          unilt.   th.
         Indebtedness has been pnld in.firlJ drra'any commltrnenis of Lendor or facilltieJproiided by Lcnder
         wi(h respcct to tJre Indebtcdncss,havc been touninatdd, Guarantor shall. not.bo releascd by or
       .bgcause of lhe takingi or failure to take, any action that might in arry inamer or to auy cxtent vary
        lhe risks of Guiusntor undOr this Ounranty or thal, bul for this'paragraph, rnight discharge or
        otherqdse rduce, llmlt, or modify Ourirurrior's obllgatlons undsr .thls Gunronfy, OuBrantor walves
       a1td sriffcnders any ddfense to.any llabllity under thts Cuaranty bhsed'upon any such action,
        lncluding but not llmited to any actlon of Lender descrlbed in the imrnedlafely prpcediug paragraplr
       of this Guaranty.             It ls the express   intent of Ouarautor thnt Guarantor's obligations undor this
       Guaranty areand shall be absolute and tlnconditionaf,              '




                                                                 -2:
      ,-Dmq ll.U695-




                                                                                                                                       EB-00025485
Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 13 of 69



                                               o                                                                        o

                                                                         W;{rvBlrs,                         cEr('rJ{rN Rtsr,r'rg. ANjp <}'I-+nrarno'
            ^**_. ,,.-^. +j11
            .nEIEht$Bs;                    .
                                  , "J6,UA,FaN$ORIS
                          Llitrra[tp]i  ti,di.vegi
                                                                                                    CIiF



                                    .          iffi  nnv,rillrt io r:tquire }eruter to prib4BErt, q,Chinsr botiJqrypt "or, unv
                        Lritlretl   Puttqlt0i$ {lt0ulbqq,frgttjipi pl,ctltnrrst.any socu:ity; fbr..ilro'Xrul.ohled.DcsA $r'pu!$dE
                        nn1,..othe+      rgrncdgin, Lari;d er'.f -pb)ftdj rVh$tS$'$V..pti

                                               ,(U..1     any.c[..u.].opry uq!u.lq'g"1rl reuson of..eriy itisqtrifir#: -o.r ritlwr d$te.hse                of
                        E.brr,b:wbf"      r*:dis    rl$$qRllqn ft0)U nity cappp ndh$'th.psvci of ilie.ltabJl:irf offrolrhrlcrl


                                         'id),
                                               . u11y rlcfeuse "b30nd od. siur .slAii$ ttrrtt. c0t.i.*Dtrri{, $tri,lig.gilor.rs
                        oxqeqil'qlidiig.ilxdts bu'jriXtlt$olre,tll4tvttrorSg.pf'l$orrorver':.or,arry oltrref Guir$dtiiti AIUI'


                       . .- - . .,{S
                    ,Hsbilititip1truh4ct.,                $:hs   lts$sfit of .an/ ordtUis' of' liint'tatoUs.                      'e,Plutrfutn Q1gq9r11or,s


          Nd'.0.taV$ds[sfWdtqfl iillhliQqafarid'?sb.'tl'bp'oortslfubd.fr$'li:Srti.trg$re.ue.nHi+lrtVo.fierwo0aer
          $salvql nsntsi166:95.;f1r]ii:'9,rlfthlitY.

                                                             0n s{J&RnGton'ot$" .qtleldfitU$f$Ev,gl                                              *[io exJ'edt
          pvrmiilfsd                                                                                       irstridlit$dl'nd,$ti

                                                                         f,,$ds                                                                  suspe$sdii'




         S{# $..gr$iili     nfxdncf ,ar'w

                                                             01,:ffS-rre.En;                 r,Guansnfdii,WjalVshi      Slt
                                        nelifids,
                                                           ,notcw'b[                                                               sbn   fiIyr
                                                                                            u,rotlc.es   jlij

                                                                    u,lliM
         Benrqixed:tU'



        $ua*antot




                             t
                                 IR'
                              S'tlB.UI@r${diStO}j.l; Sw s.ltlig+tirrus o$ $on'o:vcn to, Sudi,.atim}i #d.t'/i df
       ncruhffdr,sx{$Jf{rp.$gl$rqlr$,r gutrudinatad io'dtie-.IrtdfrbJg,4qqS$ lr}.*dd$tq} tq sjllrrzurlqh{s nvalve&


                                                                             _   .,tt   -
       sDbill.(l{l$li




                                                                                                                                                                E   8.00025486
Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 14 of 69




                                       o                                                    o

         of any.right o[ subrogation as sel forlh in this Cuaranty with respeot to any obligalions'of                   ..

         Borrorvet'to Oiiarantor as subrogee of Lendei, Ouaronior.agrees thar,.if Lender so.reqirests,
        ,Guarhnlor shall rot denrand, (ake, ot' receive fronr B.o,n'ower, by setoff or in any ottrcr tnanner,
         payrnenf of any other obligatiorls ol Borrowe r to Guaran{or unlil the Inde btedness has.been paid
         iir hrll and nny conrnitments of Lertder or. fac'ititics provided'by Lendor with respcct.to the
        .lndebtc/rtess liave been teirninaied; If any payrnents aro received' by Crlarantor in vlolatiolr of
         such waiver or agtecmettt, suoh payrrenls slrall be leceived by Guaranlor Bs lrustec for Lendei
         and shall be paid over 1o Lendsr on. aoobunt of dre hrdebtedness, but wlthout reducing or
         affcoting in any manncr the llobtlity of Guarnntor under theother provisiorrs of tlris.Guarunty,
        Any soourlty inteiest, lietr,.or'olher oncumbranco that Criarantor'may now or hereafter have on
        any proicrb of Bolrower is hcreby suboxlinated to any security intercst, llen, or olher
        encunrbnance that Londer may frave on any such properry.

                            lt,   ''    REVOCATION OF OUARANTY,

                                        (a)  Tlris Claranty may be revokecl at any time by Guaranlor,in ,.rp.oi
                     to futule trpnsaotions. Such revocation shall be effective upori actual receipt by Lender,
                     et ilre address fo1 rroticcs provided herein or at suoh otheladdress as may have beeri
                    provided to Guarantor by Leuder, of written notlce of revooation, Revocation shall not          .


                    affect any of Ouarantor's obligalions or Lender's rlghts with respocl to trsttsactlong
                    corrunitted or enlered hto prior to Lender's reoeipt of suoh notice,.rcgardtess of whether
                    or nol tho Indebtedness ielated to such hansactions, before ol aftir revocation, has been
                    hrourrid, renswed, complomised, exteuded, accelorated, or othenyiso changcd e$ to any
                    of ltb lerms, lncludlng time for payment or inorsase or docrease of the rute of inlerest'
                    thereon, ond regardless of.any olherract or omissidn of Lender authbrlzcd hereuncler,
                    Revo.cation by Ouarairtor.shall not affect any obligations of any. other.guarsntor,.

                                    .(b) Guarantol nolctowledges and ugrees ttra( ttris Ouatanty rnay be
              '      rcvokcd only in bcccirdance wilh the forcgolngprovlslons of this pai'agraph and shall'nbt
                     be ievokcd. simply as a result of any change hi name, locatlon, or composilion or
                  , struoNrs of Borr:orver, tlre dissolulibn of Borrower, or the termlna{ion, incrcasg, deorpase,
                   . or.otber change of zury personncl or owners of Borrower,


                    . 12, RIINSTATEMEI..T| OF OUARANTY. 'lf this Guaraniy is revoked,
       returncd, or cqnqeled, and subs'equently any payment or fat)sfer of any inlerent in prop€rty by
       Bonower or' Ouniantor to lender ls rescinded or must be returned by Lender to Borower or
       OuRr.antqr, this Guaranty shall be relnstaled ,rvith rcspcct t<i any such payment or. transfor,
       rcgardless of any suoh          prior tevodatlon) letul'tl,   or cancellatlon,
                                                                                        _   :

                          13.          STAY OF ACCELBRATION. In thc event that acceleration of         lhe tirne
       for paynrent      of any of tlrc
                                      Irtdcblcdncss is stayed upon tllc insolveney, bankruplcy, e1
       reoiganization of Borrowsr or olherwise, <ill such lndebledness gunrantced by Guaraltor sholl
       nonetlrsless bc.payable by Guarantor lmmcdiirtely iflrequested by Lcttdcr.




                                                                     4
      -D{'   lt.t269J-




                                                                                                                             EB-00025487
Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 15 of 69




                                          o

                                   l& -    N0: s[.t'Q]F.'0,R


           msdb\fi.e&' add..,c'ldAr
                                                    ass$ssrngntg"on                                               :npw $r.
                                                                                                         paJlLfoal.




                                                                      fdE["dfdN€ lrCI: Bfrtrngw.p&:, Glii.tprryu


         .ftnild
                                                lFhhhBtfrit'                                                                 {[taqoJe'
                                                                  raBausi
                                                                                                    'Ennran{or.
                                               rsrd'^ftrni4.rft{tir
        ,$.{igf6tf6}idly
                                                                                                                              I



                                 1S'                                                      h:lsirtolt                  fo;4,[+rtl$t t9


                                                    of   iruc.h                     ,$$W,&t:ttid.                 ipubjpsl   h,Ery


                                f''ft    ftBh/ffims",tr:Gitnt6r\tdr. htls.:ttr,rt]#li [B,d$!lt $f,,:ll^y;fl1. rn'di{nrcdaeor
                                                                                             .ritdltiiir 'add;. 1O ,fip 6v*,*
        ;srlisuntd. J\k&itudlat". fibrrdiAr .$$il it414;         :O$ ifior g.qrne'ilbs: of u
                                                                      -qli
       ffi:i'Mth;'l[on*h,parry,*rndlnrnlt,iupdrqq$iu1{*,tsl'. W}Sretr}firafl};re,fhc'fnrc,Botms.Isilxi
       Siifery"'piffifilnErirbylq"t$,,Lpdi"rn1p.,              a{*IIr'ogilpnv*s$sJlhQtll Sgii#e.AFd+tr)frll(ls

                                                                                                 g,*{, qnuqi:,
                                        {ffi$'}{,t$otgr;+6rry:,trrrdilirtsditlr-s} dhs*pq,nqydhl




                   ,gqrrovfi bu [hol!iv/rll1i,               tr[{p
                           .\
                                                                         .$,
                                                                               "
       4ti,t4;',.l,{tJhi




                                                                                                                                         EB-0002s488
Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 16 of 69




                                              ;                                                      I
                         Fuilher, Lender, urrless prolribited by law the provisions of u'hich canrrot be waivcd, may
                        .plup.hose.all or any patt of tlte collateral to be sold, fiec fiorn and discharged of all trusts,
                        'olainrs,
                                    riglrts   of   redemption and equitles            of   Bonower   or   Guarantor whatsoever.
                           Guarantor acknowledgei and agrees that the sale of ariy collnteral through any rutior:allv
                                                                                                               -cornmon
                        rccoguizid brok'er-dealer, invesltnent balker, or any other rnethod            in th!
        .               seouriities industiy slull be.deemed a commercially reasbnable sale under (he Uniforrn
                   .    Commerciol Code or attyother equivnlent statute or.federal law, and expressJy walves
                        no{ice thereofoxoept as provided herein; and
                                                         ':
                                      . (c)              set off against any or all liabitllles olGuarantor all money owcd by
                         Lenddr oi any o.f its         agontb or affiliates in any capacity to Guarantor, whclher or not due,
             '         .'and also sel off agairrst all other ljabilities of Ouarantor lo Lendor alJ money owed by
                         Lendel in any oapacity to Ouarantor. If exercised by Lender', Lender shall bo dcemed to
                  ,      liavb sxeicised such riglit of sotoff and to have r.nade a charge againsl any such mo.ney
                         inrnredin{ely upon the occurence of such.default although made or eniored.on,the books
                        subsequent    lhereto.     .




                       |.8,          '
                               NOTICES. Any notlcq demand, request, waiver or othet comnrunlcatlon
       required by any provision of this Cuaranty shall be in writing and may bc delivere.d by personal
       scrvice, sent by tbosirnile wilh confirmation.of recelpt, sent by a nalionally recogrlized ovcrnight
       dellvery servlces or sent by reglstered or certlfied mall, retum recelpt requested, witlt postage
       lhereon fully repaid. All such-cornmunicAtions shall be sddressed as follows;

                           To Guarantor:                                Eber Bros, Wlne Arrd Liquol Corporation.
                                                                        155 Paragon Dllve.
                                                                       'Rochcsler, New York 14625
                                                                        Attn:
                                                                        Facsirniler

                        To Lendor;                                      Lcstcr, Eber
                                                                        l55.Paragon Drive      ,


                                                                       Rochester,.New York 14625
                                                                       Attnl
                                                                       Facsimilo:




      Notibes sent by (a) first clasg mnil shall be deemcd delivered on tho cnrlior of aotual rcceipt or on
      the fourth business day after deposit ln the U,S, mall, postago prepald, (b) overnlght oouriorshall
      be deenred delivered on the rioxt business day, and (c) telecopy shall be deemed delivelcd whsn


                             SUCCBSSORS AND ASSIONS, T}js Ouarnnty (a) blnds Guarantor nnd
                               .19,
      Ouarantor.'s sucsossors and asslgns, provided thbt Guarantor ttray not asslgn lts rlghts or
      oUligatlons under thjs Ouaranty withoui the ptior writtert conscnt of.Lerrdor, and (b) inures to lhe
      brnJfit of Lend6 and Lender''s indorsees, successors, and assigns. Lendbr nray, rvllhout tiotice  to
                                                                                                    'graltt '
      Ouararlor nnd.    rvjlhout affecting  GuarantoCs   obligations   'hereuttder, . sell, assign,


                                                                        6
      -oet   I   l426tJ1




                                                                                                                                  EB-00025489
Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 17 of 69



                                o                                                o

         participatiors in, or othenvlse tralrsfcr to atty 0ther p0rson,'firm, or qorpoiation the Indebtednesi
         and tlris Ouarunty, in whoie or irr part, Guarnntor a$ees that Lender may disclose lo any
         assignee or purchaser, or any prospective asslgnei or purcha.ser,. of all.or part ofthe Indebledness
         any and all informatlon iu Lender's possession,.concetning Guarantor, this Ouararrty, and any
         security for this Guaran$.

                        20,      AMENDMENTS, WAIVBRS, AND SEVERABILITY, No provlsion. of
         this Gunranf y m'ay be anrended or walved except in writing, No failure by Lendot to exercisg
         and no delay in excrcising, any of its rights, rernedies, or powers shalt operate ss a waivei
         thereo{, ond no slngle or partirl exercise of ariy such right, romedy, or poweri shall preclude any
         oilrcr or firrthcr oxeqclse thereof or the'exercise of any other righl, romedy, 0r power. Th;
         unonforceability or invalidi(y of any pt'ovision of tltls Ouaranty shall not affect the enforceabllity
                                                  Guaranty,
         or vatidify of any other provision of this                                   ..




                                                                   l0uarantor
                        21,    COSTS AND EXPENSES.                        agrdes to pay alt reasonablc
        ailoruiys' fcci to the cxtent pennitted by applicable law, and all ollrer oosti and expenses thal
        nray bc lncurred by Lender (a) in nhe enfotc.emenl pf tlris Cuarauty or (b) in tlto preservation,
        protectlori, or gnforcelnent of eny rlghts of Lender in any oase cornmenced by or againsl
        Guaranlor or Borrower under tho Bankruptcy Coda.       .




                       22,     GOVERNING LAW AND JUTSDICTION. Tlrls Agreemonl shall be
        govemed by and cirnstrued in Aicordance witlt thc Iaws of the State of New York, wlthout regdrd
        to conllict of ldws principles which would rcquire the applicatlon of tho laws ofa different slate.

                      23,CONSENT TO JURISDICTION. OUARANTOR, AND LENDER BY
        AbCEPTTNO THIS GUARANTY, HEREBY AOREE THAT     THB EDERAL COURT OF
       TI.JE \'ESTEIW DISTNTCT OF NEX/ YORK OR, AT THE OTTION OF LENDER, ANY
       COUI(-T LOCATED TN THE STATE OF NEW YORK SHALL HAVE JURISDICTION TO
       HBEN,A,,NO DETERMINE ANY CLAIMS OR DISPUTES BETWBEN CUARANTOR AND
       LENDER PERTATIIING DIRECTIY OR INDIRECTLY 1'O THIS.CUARANTY OR.ANY
       OTHER CAUSE OR DISPUTE WHATSOBVER BETWEBN OUAMNTOR AND LENDER
       OF ANY KIND OR NATURB, GUARANTOR EXPRESSLY SUBMITS AND CONSENTS
       N  ADVANCE TO SUCH .JURISDICTION IN ANY ACTION OR,, PRbCEEDINO
       COMMENCED IN SUCH COURTS, HEREBY WAIVINO PERSONAL SERVICB OT THE
       SUMMONS AND COMPLAINT, OR OTHER.PROCESS OR PAPERS ISSUED THEREIN,
       AND AGREBNC THAT SBRVICE OF SUCH SUMMONS AND COMPLAINT, OR OTI.IER
       PROCESS oR PAPERS lvtAY BE MADB BY REGISTBRED OR CERTIFIBE'MALL,
       RXTURN RECEIPT REQUESTED ADDRESSBD TO GUARANTOR AT TI{E ADDRESS OP
      .OUARANTOR
                  PORNOTICES SET FORT}I.HEREIN. SHOULD.OUARANTOR FAII TO
      APPEAR OR ANSWER    ANY SUMMONS, COMPLAINT, PROCESS OR PAPERS SO
      SERVED.WITHIN THIRTY DAYS AFTER TTTE MAILING.THEREOF, IT SHALL BE
      DEBMED.IN DEFAUTT AND'AN ORDER AND/OR JLTDGMBNT MAY BB BNTERBD
      AGA]NST IT AS PRAYED FOR 'IN SUCH SUMMONS, COMPLAIN'T, PROCESS.OR
                                                      'SBCTION SHALL NOT BB
      PAPERS. Tt{B CHOICE OF'FORUM SE-T FORTH IN THIS
      bnBvnp ro   pnncluDB TII:D BRINctNo,oF ANy AcrloN By LENDER oR THs
      BNIORCEMENT   BY LBNDER  OF ANY JUDOMBNT OBTAINED IN SUCH'FORLM IN
      ANY. OTI{ER APPRQPRIATB JUzuSQICTION.' FURT}IER, CUARANTOR HBREBY

                                                      .v".
      ^On, ll.nc9t-




                                                                                                                  EB-00025490
Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 18 of 69



                                  l'                                              o

          WAIVES THE RIGHT TO ASSERT IHE DEFENSE OF FORUM.NON'CONVEMBNS AND
          TlrE RrcHT TO CHALLENGETHE VENUB OF ANy COURTPROCEEDINC.       :
                                                                                                  1           .




                     24,. . wArvER oF ruRy TRIAL. ouAnaNToR,AND LENDER bacn
         WAIVES ANY RJGHT 10.    A TRIAL BY ruRY ]N ANY ACTION, OR PROCEBDINO To
         ENFORCE OR DEFEND ANY RIOHTS (A) UNDNR: TTIIS AGREEMENT OR ANY
         TITANSACTION. DOCUMENT OR TIIVDER ANY AMENDMENT, INSTRUMENT,.
         DOCUMFNT OR. AOREEMBNT DBLIVERED OR WHICH MAY ]N THE FUTURE BE
         DBLTVBn-BD rN CONNECTION Wril{ THrS AGREEMENT OR (B) ARTSING PROM ANy
         RELATIONSHIP EXISTINQ IN COTINECTTON WiTT{ TFIIS AGI{EEIT'IBNT, AND ACREES
         THAT ANY SUCH ACTION OR PROCEEDINC WILL tsE TRIED BEFORE A COURT AND
         NOT BEFORE A JURY. GUAMNTOR AOREES THAT ]T WILL NOT A.SSERT ANY
         CLAIM AOAINST LENDER OR ANY OTHER PERSON INDEMNIFIED UNDBR THIS
         AGREEMBNT           ON ANY        THEORY      .OF L)ABILITY FOR, SPECIAL,                INDIIT.ECT,
         CON    S   BQUENTIAL, INCIDBNTAL OR PUNITIVE DAMAGES,

                          25,    .LIMII'ATJON ON OUARANTORLTABTLITY

                             (a) It is the lntenl of .Ouarantor. arrd Lendel that Guarantor's rnRxlmum
                    liabitity lrcrcundcrsbail be (and shall not bo ln excess of)t

                                 (t)     (x)     itt a Proceed.ittg corhmonced by or against Cuarantor under
                                 the Bankruptcy. Code ori or williirt ol)e yesr tom the date on wlrtch any  of
                                 the Indebtedncss ls. incurrcd, lhe maximunr arhounl whioh would rrot
                                 otherwise cause the Ind0btedness (or any othcr obligatlons of Guqrantor to
                                 Leuder) to be avoidable or unenforce'able against Ouarantoi under (d)
                                 Sbctlorr 548 ofrhe.Bankruptcy Code or (B) arly state lraudulerrt (ransfer or
                                 fraudutent corlvcyance act-or stratute applied in such case or proceeding by
                                 virtup of Section 544 of the Bankruptcy Code; or.

                                        (y)      in a Proceeding cornmenced by or against Guarantor uhder
                                 tl:e Bankrulitcy Code subsequent t0 one year ftom the datp on wlriclr any
                               ' of the lndcbtednees is lncurred, lhe maxirnum arnount whloh would not.
                                 othcrwlss oauso the Indebleduess (or any other obligations of Guarairlor lo
                                 Lerrcler) to be avbidabie br unenforceable againsl Ouu'antor uidor any
                                 slato fiaudulent lransfer or ftaudulent corveyance act Qr statute appiied irr
                                 any suoh case or proceeding by virtue of Section 544 of the Banktuplcy
                                Codd;   or .   .




                                        (z)     in a Prooeeding commcnccd by or agai.nsi Cuaranlor under
                                al)y law, statute or regulalion other than tho Bankruptay Code (ittcluding,
                                wiihout limitation, any other'bankruptcy,.reor:ganizatloil, auangernent,
                                moratorium, readjustmellt of debt,. dissolutlot:, liquidation or slmilar
                                debtor rellef lnws), the maximum amottnt which would not olhenvise
                                cause 1'hs Indebledness (or any olher obligatlons of Guaranlor to Lcuder)
                               'to
                                  be avoldablo or undnforceable against Gudrantor undor ouch law' sialute



                                                        -8-
      -Do{d It42695-




                                                                                                                  EB-0002s491
Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 19 of 69



                                         I                                                   t
                                        ...or regulatiqn,lnoiuding,   without limitatiorr, any stare'fi,audulent rranifer or
                                         fraudulcnt conveyance.aot         or statutc applled iu. ahy sudh:case          61
                                         proceeding.

                         The subslzurtlve laws under which the possible avoidance or unenforceability of thc
                         Indebtcdness (or any olher obligations of Ouarantor to Lcnder) shall be delerrnlned.in asy
                         such case or proqeiding shall hcrcinafter bo reYorred to a.s the "Avoidance Provlslons,',

                                        (ii) To the end sst fonh in Sectlbn 25(a)(i), but only to tho extcnt {161
                                the Indobtcdness would otherwise be subjeot to avoldance under the Aioidance
               '              , Provlsions, if Cuarantor is not decmed to have.repeived valuable considerallon,
                                fair value-or' reasonabty equlvalent value for tlre Indcbtedness, or lf the
                                Indebtedness would render Guarantor insolvent, or leave Guarantor rvith an
                                ut:tehsonably imall. capital .to coriduot its business, or cauis Ouar:anlor to have
                            : incured debls (or to havo intendsd to havc lncuned'debts) beyond lts abjlity to
                               pay such.debts as lhey mature,.in each case as of the tlme any of tlre Indebtcdness
                                are deemed to have been irtcurred under the Avoidance Provlsions, tlre nraximum
                               Indebtednoss for: rvhich Guarantor slrall be llable heieunder.shail be rcducerl to
                               that amount which,. afler givinf cffect therolo, would lot cause the lndebtedncss
                               (or arry other obligations of Ouaranlor to Lender), as so reduced, lo be subject to
                             ' avoidnnce undertlte Avoidance Prbvlsions,
                                         (iii) This Sectlon 25(a) shall be applicable only in corurection wlth a
                                 Prooeedlng broughl.by or against Guarantor and ,is lntended solcly to pleserve lhe
                            ,   .rlghts of Lender hercundof to the rnaxlmurn gxtent that would not csuse the
                                Indebtedness df Guatantor to be subject to avoidance uhdei the Avoidance
                                .Frovisions ln oonnootion with any sudh Proceedlng. . Nelther.Guarnnior nor any
                                o(hor person or onlity shall have any right or claim rurder this Sectiort 25(a)
                                agairrst Lender lhat would not oliierwise be available to guplerttor ol such othei
                                pcrson or entlly outsjde ofany Prooeeding,

        For the purposes of thc this Sectio5t, 'iProcoodlng" means arry of thc followlirg: (a) the Borrower
        or.Ouelarrlor shall cortmcncc 0 volunlary case concerning itself ulder.ihe Bankruploy Code or                     .
        pny other applicable bankruptcy laws; (b) any involuntary case..is commenced agalns( the
        Bonower.or Guarantorl or a oustodlan (as defined.lu. lho.Bankruptcy Code or any other
        appllcablc bankruptoy laws) is appointbd for, or take.q oharge of, all or any subslantial part of the
        propetty of the Borrower dr Guarantor; (c) the Donower or Guarantor commertces any otlrer
        proceed-lngs tirldor qny rcotganization arrangoment, adjushnetrt of debt, rellcf 'of debtor,
       dlssolution, insotvency or llquidatlon or sirnilor law of any jurisdiction wlielher now or ltereafler
       in effect relating io the Borrower or Ouarantor, or Any such proceeding is oornmenced agalnst the
       Bonower or Gunrantor,       or the Boruower or Ouarantor is adjudioatcd lnsolvent or bonkrupt; (d)
                       'rolicf
       aly orclor of           ol otlpr order approving any: such case or prooecding ls entered; (e) the
      Borrorver or Guarl$lor euffers any appoJntmcnt of arty oustodian or the llke for lt or any
      subslaullat part of i(s froperty; (f) the Borrbwcr or Ouarantor makes.a gengral asoignrnenl for tle
      benefil of Crcditors; (g) the Boruorvcr or Cuarantor shall fail to pay, or shall state that it ls unable
      tb pay, er ihutt be unab,le to pay, its dcbts gcnerally'as tltoy become due; (h) tlte Bonower or



                                                                  9
      -Do.t I l,{ld9j-




                                                                                                                               EB-00025492
Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 20 of 69



                                 t                                                o,


           Cuaran(or shnll. call .& nleeliug of ils creditors with R:r,iew to arranging a compositi.on oi
           adj ustmont of its deb(s; (i) thc Borrbwel or Cuarantor itratt Uy any aci or failuie to act indicate its"
           consent fo, npproval of or abquiescencc ln,arryof the foregoing; or () any corporate action shall
           be laken by thQ Bonowcr or.Cuarantor lor the purpose of cffecling any o f the foregolnS.

                          26.     FINAL.AORBEMENT.. BY. SICNINO THIS OUARANTY EACH
           PARTY R.EPRESENTS AN.D AGREES THATI (A) THIS GUARANTY REPRESENTS THE
           FINALACITEEMENT BETWEBN PARTIES WITH RESPBCT TO THE'SUBJEbT MATTER
           HE]TEOF, (B) THIS CUARANTY SUPERSEDES ANY COMMITMPNI LETTER, TERM
          'SHEET,
                   OR OTHER WRITTEN OUTLINB OF TBRMS AND CONDIT]ONS RBLATINC TO
          THE SUBJECT MATTER HER-EbF, LTNLESS SUCH COMMITMBNT LETTER,.TERM'
         .SI.IEET, OR OTT{ER WRTTTEN OUTLINE OF TBRMS AND CONDITIONS EXP]TESSLY
          PROVIDES       TO THE        CONTRARY,         (C)   THERE      ARE NO        UNWR1TTBN ORAL
          AGREEMENTS BETWBEN TFIB PARTIES;.AND.(D) THIS CUAMNTV" MAY NOT BE
          CONTMDICTED BY . EVIDENCE . OF ANY i'RIOR, . CONTBMPOMNEbUS, OR
          SgBSEQUEN'r OnAL ACRSBMBNTS oRUNDERSTANDINOS OF THE PARTIES.




                                             ISIaNATURBS NEXT qAcE]




                                                        -10-
       -oocr I l1t6tJ-




                                                                                                                       E   B-00025493
Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 21 of 69



                                      t                                                I
                    .   .   lN WITNES$ WIIEROF,   the partips have cxccuted. tlris Agreernont as of the datc first s'et
         forth nbove..

                                                             DBER. BROS,             WXNE        AND       LIQUOR.
                                                             COR.PORATION




                                                                              D

                                                                     (Seal)




                                          fk
                             EFER




      .Oct   I   l'{?69J-




                                                                                                                          EB-00025494
Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 22 of 69




                                           o                                                      f;

                                                            strcuRrTYAGR.EDMEI\T
                                                                                                                                         '




              ,  TIIIS SECURITY AGREEilIENI (thl.s "Agrecrnent") is madb qnd entered lnto as of
          frt'varL.:.L.b_ .      2010 by EBER BRos,.yrNE ano ueuoR:coFJoRATIoN
         FPareili'l and trnnn nnos. wlnn a lrQubn M&Tr{o, nv-c. ("Metnb"; Parent'and
         Metro, individually and collectively, "Debtor") in.favor of LESTER EBER (r'secured Parfutt).

                               . l.
                                  THE SECUI{ITY. Debtor hereby assigns and granis to Securod Party 6
         security iirteresl in the following described property now owned or hereafter acquired by Debtor
         ("Collateral"):               ,




                                           (a)      . , All accounts, confact rights,     chattel.paper, insffurnents, deposit
                          accounts, letter of cteidit.rights, paymenl intangibles and'generalintangibl.es, including aU
                          'srnounts duo to Dsbtor frpm a faotoi; and all returned or.repossessed goods whichr'
                                                                                                                                    on
                          sale or lease, resulied in an account ot chaftol pspo!,                            :
                      .                                                                  .
                                           (b)         All inventory, includlng all mareriali, work in process         and fmished
                          goods,

                                         (c) All machinory, futnJtue, fixtures and other: equipment of ovsry
                          type now oly.ned or hercafter acquired by Doblor.
                                                                                                    :


                                           (d) All.of.Debtor's depos.it acbounts. The Collateral shall include any
                      ronewals or rollovers of lho deposit accounts, any sriocessor acsounts, qnd any generai
                      intar,rglbles and cltoses jn, aclip4 arising fherefron or related thereto.         .       .




                                           (e) Rll insiriments, noies, chattel paper, documents,                     certiflcates   of
                     deposlt, sccuritles and investment property of every type, The Collaterql shall includc all
                     licns, security agreement$, lesses and otltbr conhacts securing or otherwise rclating to the
                     foregoing.

                                           (0   .    . AII general intangibles, including, bui not limited to, (i) all patenls,

                     arrd all unpatented            or unpatentable invontionb; (ii) all tradenjrsrks' scrvice marlcs, and
                     trade namesi     (iii) all      copyrlghts and literary rights; (iv) all oomputer software progrfins;
                     (v) all mauk works of semloonductor chlp ptoducts; (vl)                   bll. trade seorets, propriotary
                    .lnformallon, customor lists, manufaolurlng, epgineedng and production plans, drawlngs,
                    speoificatlons, prooessos and .sygtems, The Collateral shall include all pod will
                    connected with or symbollzed by any of such general intangiblesj all conuaot rights,
                    doou$ents, appl.ications, iicenscS, materials and othcr matters related to such generai
                    intdnglbles;      all   tanglble property embodying or incorporatjng any suob                          gencral
                    intangibles; and all chattel papei and lnstrurnents relating to such general lntanglbles,

                                       (g)
                                         The sharos of conurron stock and prefened stock, or partnership,
                   rnembersfiip and other ownership lnteresis, now 0r hereafter owned.by Debtor, including,
                   wlthoul limllation, any membersfiip lnterest lq Eber-Conrrecticul,. LLC now or hereaftor



      -Do{t   I I'1259J:




                                                                                                                                             E8"00025496
Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 23 of 69




                                         r                                                      t,

                         oer'ned,   directly'or indireitiy, by'Melro and Parent        and any ownership interesta   in Metro
                         now or hereafter owned by Parent (colleciively,         .the. "Pledged Dquify"),            alq
                                                                                                                    alt
                         cedifioatbs evldencing tbe sarne, together with, in each case, gll shares, securitios, monies
                          or propbrty representing a dividend on any of the Pledged Equity, or representing a
                          dlstrtbutlon oi retum bf capital upon or jn respect of the Pledged Equlty, or resulting from
                         a split up; revision, reclassifioation or other like change of the Plcdged Equity or
                        .othcrwise reccived in exchangq lherefor, and any subscription wanarts, rights or optioni
                         issued to the holders of, br otlerwise in respecl of, the Pledgsd Equlty (the Pledged
                        Equlfy, togeiher wiih all other certificates, shares,. secdrltios, properlies, ownership
                        inteJests, or moneys,'divldends, dislributions, returns of capltal subsoripfion,.wanants,
                        rights or optioru Bs may from time to time be pledged lioroundsr pursuant to this clause
                       'being
                                 horoin collectively oalled tho "Equ'ify Collateral").

                                  (h) All negotiable arrd nomegotlable                     docurnentr of tllio covoring any
         .           .Collateral, . .                         :



                                          (i)  All acoissions, attaohrnents and ofher additions to the Collatenl;
                       and all tools, parls an! equiprncnt used in connection wlth the Collaterai.


                      'cash proceedq, product, rents and profits              ofany Collatctal, all.incorne, benefiti    and
                      property receiva6le on abcount of the Collatcral, all rlghls under wa'rantle.s snd lnsuruxco
                 .    conhacts, letters of credil, guaranties or other supporting obligatiorts covering he
                      Collateral, and any causes of action relating to tho Collatdral, and all prQceeds (including
                 .    jnsurance proceeds) from the sale, desftuctioii, loss, or otlor disposition of any of the
                      Collateral and sums due from a third party.which ha.s damagcd or deskoyed tfro Collateral
             '        or from that partyls lnsurer, whether due to judgment, settlement or othcr process
                                                '
                                         (k)        ' All   bobks, data and records pertainlng to any Collatoral, whether in
                       the form of a writing, pholograph, miorolilm or eleotronic mcdia, lncludihg but not
                      .limited to any oomputcr-readable -memory .and sny,computer hardware or software
                      .ngcesqary to
                                    procoss         sulh m1qro1('BogY add Recorde"),

                              ?.        IfiDBBTEDNBSS, Thp Collatoral seoues all Indebledness.                _

             :   .    I'Guarlnty"
                             rrreans that cerlain Guaranty dated as of the date hereof.executed by the
        Melro in favor bf Secured Parfy,'as qmonded, restated, supplcmented or otherwise modified lrom
        tlmeto tlme,
                          i
                "Indobtodness" means any and all debts, llabllitles, and obtigations of Dsbtor to Secured
       Party arising undor lhe Tnansactlon Docunents,.now or hereafter existing, whethox volurtary or
       involuntary and borvsver arisirg, whether dlrect or lndlrect or acquirod by Secured Pady by
       assignment, suecasslon, or otherwr.so, whother due or not due; absolute or conllngerrt' Iiquidated
       or ulrllquldated, dotermlned or r.urdelermined, bgld or to.be held by Sacufed Parfy for its owu
       accoun( or as agent for anothor or o(her.s, wlrether Debtbr rnay be Iiable lridividually or jointly
       wlth othors, wliother recovery upon iucb.debts, liabil{tlas, and obllgations may be or hcreaftet



       'Dorf l l{2J9J*




                                                                                                                                EB-00025497
Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 24 of 69



                                          o                                               o

           becorne buned by any stahtte of limitatiohs, and rvhether such debts, liabilities, atrd.obligations
           may bc oi hereafter beoome otherwlse unenfotceable, Indebtedness lncludes, without iimitatiod,
           any and all obligatlons .of Dsbtor to Secured Party for reasonable attorneys' fees and all other
           costs and expenses incuned by Seoured Party in ihe.collection.or enforcement of any. debts,
           liabilities, and obligations of Debtor to Secured      Party.                                      :




                  l'Note" mca$s that certain Lino of Ciedit Note dated as (tttL.L.2olD execuled by
                                                                                     of
          Metro in lavor of Secured.Party in the rnaximum principal umouni6tT[3bffid0= as amended,
          restated, supplemented or otherwise modified from timo to timo.

                           "Tiansaction Documents" rneans the Note,   th.e   Guaidnty, thi.s Agreement and each other
          document, inskunent and agregmeirt exeouted in gonncclion therewlth,

          Capitriliied terms used buf not deffned heiein.have t}re meanings given subh terms.in the Note,
                                '3,       DEBTOR'B COVENANTS. .Debtor reprosents,.covenants and wanairis
          that unlogs compliance is         waiyed by Secured Party ln   rwiting:                                 :




                                      .   (a)   Debtor will proporly presorvo the Collatcral; defend the Collnteral
                       against any adverso clairns and demands; and ki:ep accurdte Books and Records,

                                          (b)    Debtor shall give Secured Parly at least.thirry (30) days notlce
                      before chanling its clrlef i:xecutivo offico.or state of incorpbration or organizatlon.
                      Doblor will irotify Seoured Party irt writing prior to any chango in the location of any
                      Collateral, inch.ridlrrg the Books a$d RccordS. .       .




                                          (c)   Debtor wlll notify Secured larty in writing.prior to any change in
                      Dobtol:g narne,.identity or    bu$iness.structure.                                  ,




                      and
                                   ' (a)     Bxcept for liens exigting on tho dete hereo$ Debtor has not,granted
                             will not grant any security interest in any of the. Collateral except to Secured Party;
                      and will keep the Co,llbterirl ftee of nll llens, olaimo, secruity interests ald encumbrances
                      of any krnd or'nailreeKcept the sccurity interoit of Secured Parry,
                                                 '    !..
                                          (e)       vil) plomptly notiff Secured Party in writlng of any ovcnt
                                                Doblor
                      wlrioh materlally and adversely affects the value of tho Collatoral, tho ablliry of Debtor or
                      Seoured Party to dispose of the Collatoral, or the rigtits and rembiles of Secrued'Porty in
                     relatlon thoreto, inoluding, 6ut not limited to, the levy of any legal process.againet any
                     Collateral and the adoption qf any rtarkotirtg order, arangerndnt or proceduro affectlng
                     the Collateral, whether governrnontaI or othetwise,
                                      '(0. Debtor shalt pay all costs nocossety to prosorve, defend, enforce
                    and collect the'Collateral, Including but not limJted to taxes, assessments, insuranco
                    prbmiums, ftpalrs, teni, storage costr aild gxpgnses of seles, arid any costs to porfeot
                    Seoured Party's securJfy lnterest (collectivoly, tho "Collatsral Costsl'), Wthput walvlng
                    Debtor's dsfault for failure to make any such paym€nt, Secured Party at its optlon may


                                                               _1.
       ^Docl I   l{lt9t-




                                                                                                                        EB-00025498
Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 25 of 69




                                      o                                            o

                     pziy any such Collateral Costs, and dtscharge encumbrances bn the Collateral, and.such
                     tlollateral Costs payments shall bo a part of the Indebtedness and bear interest at the rate
                    'set
                         out in the Ind;biedness, Debtor agrees to reimburse Socured Party on demand fbr any
                                          inourred. .
                        Collaleral Costs'so                           :


                        _              (e) Untll Secured Puty exercises its rights to make collectlon, Debtor
                    witl aitlgently collect ali.Collateral,   '



                                     (h) If any Collateral is or becomss the subject of any registration
                    certificate, certificate of deposit or ncgoti?ible documont of title,:including any wuehouse
                    receipt or bill ot' lading Debtor shall irnmediately deliver siich dooument td Secured
                    Party, together with any necessary'endotsenents,

                            . () Debtor will not sell, lease, agree io Sell or lease, or olherwise dispose
                    of any Collater;l except with the .prlof written consent qf Seoured Party; ptovlded,
                    however, tbat Debtor may sell lnventory in the ordlnary course of business,

                                  0) Debtor wiil maintain and keep ln forcb all risk insurance covedng
                   lhe Collateral against flre,:theft, liability and extonded covorages.(including wl$out
                             wiudstorm cbverago and hruricane covemge as applicablc), to the extent that
                 ' llmlation
                   any Collateral is of a typc w[ioh'can be so insured, Such insurance shall be.in form,.
                   'amourts, oovoragos and basls reasonably acceptable to Sebured'Pafly, shall requlrc'losses
                    to be patd on a replacemcnl cost basis, shsll be issued by.insurancc colnpanles alccptsbte
                    to Secured Parly aad, upon rqquest of Secured Parry, include a loss piryable endorsement
                   in favor of Secured Parfy itl a form aocoptable to Secured farty'. Upon.the l:qq[e$ of
                 '
                   Secu,ed Pnrfy;'Debtor wlll deliver to Sscured Party.a copy'of eaoh insurartce policy,.oi, i{..
                   pe.fgritted by Secued Party, a certificate of insurancc tlsting Allinsurance in force.

                                  '       .
                                   (k) Debtor wlll not anach any Collalbral to any real propefiy or fixttre
                  in'a .manncr which might cause such Collateral to, b.eoomo a parl thereof unless Dobtor
                  flrst obtains the wrilten cohsent of any owner, holder of any lien on thd real property oI
                  fixture, or other person havlng 0n inlerest itt suoh property t0 tho rertroval by Snouled
                  Party of tlre Collateral from such real propcrly or'flxhire, Such wltten col$ent shirll be
                  in form and subslanoe'acoeptab,le to Secured Party and shall provlde that. Scoured Parqr,
                  has no llabillty tp such own€f1 holder of any lien, or nriy other persort..




                                    (l) E-hibit A to thls Agteement is a complete llst of all patents,
                  ti.adenark      and scrvice mark registration's, oopyrighi reglstrations, dask work '             .



                 reglstrations, and all applications therefoq in which Debtorhas any right, titte, or,ntctest,
                  throughout the world. Dsbtor will promptly notlfy Secwed Party qf any acquJsltion (by
                 adoption and Use, purOhdse, licensc or olhcrwise).ofany patent, hddemafk or servica
                 mari< registratipn, copyrlght registralion, mask work registration, .and appllcalions
                 lherefor, and unreglstered trndemarki and serVips marks and copyrlghts, thfoughout the
                 world, which are granted or filid or aiqulred after the date hercof or whioh ars not listed
                 on lhe Exhiblt, Debtor authorizes Secured Parly, without notioe to Dobtor, to modlf this
                 Agrcement by amooding the Exhlblt to lncludea:ry suoh Collateral, '


                                                                  4
       -Dse ll.{r19!-




                                                                                                                        EB-00025499
Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 26 of 69



                                           I                                                      o

                                            (m)    .    Debtor        will, at lrs   cxpense, diligenlly prosecute   all   patent,
                          trademark or service rnark or copyriglit applicatioils pending on or aftcr tho date hereo{,
                          will maintain irr effect all issued petents and will renew all trademark and service rnark
                          registraiions; inoluding payrnent bf any and. all maintenance and rcnewal fees relating
           .              thcretor.except for such patents, service marks and trademarks that arc bolng sold,
                          donated or abandoned by. Debtor pusuant to the tengs of [s intellectual propcrfy
                          managcment program, Debtor will at its expense protecc and defend ali rights in the
                         Collateial against any material claims and demahds of all persons dnd will, at lts
               '         eKponse, enforce,all rights in thb Collateral Bgainst any and all lnfilngers of thcCollateral
                         whgre suoh lnfringemont would rnaterially impair t6e vatue.or use of the_Col.lateral to
                         Debior or Sooured Perty. Dobtor will not lioense or transfer any of the Collateral, elcept
                         for such non-exilusivo llcenses a! ar€ customary in the ordlnary courss..of Dettor's
                   '     businesg, or excopl with Seoured Parry's prior wri(ten consent
                                                                                                                    j.'
                                                                                                      .:
                                  4,        ADDiTIONAL RXQUIREMFNTS, Debtor agrees that Seiured Parg may
          at   ib option        at any   time, whbther or not Debtor is ln defaultr

                            .              (a)  Require Deb(or lo dcliver to Secured Parfy (i) copies.of or extracts
                        ftorn thc Books and Records, atrd (ii) information on      aly contrdcts or other matters
                        affecting the Collateral,

                                           (b)         Bxamine the Collateral, 'urcluding the Boolcs and Recercls, arrd
                         make copies of or extraots fiom the Books and Records, and for such purposes enter at
                        'any
                             reasonablc time upor.r the propeffy whore arty Collatoral or any Books and Records
                       -u;t<;;affi;'         r"   '-"    "   '   ''


                                                                                                                       '.
                                           (c)  Require Debtor to deliver to Seciured'Party aly lnstrumenls, chattel
                        paper or lcttors of oredic whjoh are part of the Collateral, and lo assign to Seoured Parfy
                        the procceds ofany suoh leftors ofcredit,

                                           (di      Noti$ any account debtors, any buyers of ihe collaiorat, or ury
                       other persons of Secured Parry's lnterest in the Collatetal,

                                 5,       DEFAULTS. Any one or moro of the followlng shall be a dcfault
        hsreunder:

                                          (a)Debtor breaches any term, provision, wananty or representation
                       undor this Agreement, or u:der any other obligation of Debtor to Seoured Parby, and subh
                       bleach rernains uhcured after.any applicable cure period,

                                      1b) Secured Parly fails to have a perfected and enforceable lien on or
                       secwiiy lnterest in the Collotoral,

                                          (c)      Aly       involuntary lien   of any kind or    chatacter attaohos to any
                       Collateral, exccpt'for lions for taxes not yet due,


                                                                           5
       .Ooti I ll2J?J-




                                                                                                                                     E8.00025500
Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 27 of 69



                                      I                                             l,

                                      (d)     Debtor has glven Seoruid Porty any false cir misleadlng
                       information or representations,

                                      (e)     A default or Event of Defaull occurs under.lhe Note, the Guaranty
                 . orsny qther Tramsaction      Document.
                                                 :


                              6,
                              SECIIRED PARTY'S RII\,{EDIES AFTER DEFAULT, in the event of
         any default, Seowed Pq5ty may do any bne or more of the followlng, to the extentpamltted by
         lawt

                                     G)      :Deolare arry Indebtedness immediatgty duc and payable, wilhout
                   notice or demand,

                               (b) Enforce the. sccurity lnterest giveh herOunder pursuant               to   the
                   Unlform Commercial Code arrd any othar appllcable law.

                                     (c)     Enforce the security interesl of.secureb Party in any account    of
                   Debtor maltrtalned with Seculed-Party by applytng such account to dro Indebtedness,

                                     (d) Require Debtor to obtain Socured Parly's prlor wilten consent to
                  any sale, lease, agreement to sell or lease,.or othcr dispositlon of any Collateral oonsisting
                  of inventory.

                  .. :            (e) Require Debtor to segrogate all' collections and proceeds of the
                  Coliaterai so lhai-thiiy are'Cripable of identificatlon and delivor dally suoh colleclions and
                  pioceeds to Seoured PartY in kind.

                                    (0      Requlrc Debtor    to dircct all   accorrnt debtors   to forward all
                  payments and proceeds of:the Coltateral         to a post office box under Secued     Party's
                  lxclusive conti"oi.

                                    (g)
                                      Require Dcbtor to assemble the Cotlateral, lncluding the Books
                  and Records, and make them available to Ssculed Pafi at e placc dosignated by Secured
                  Party,

                                  (h) Enter upon the propcrty whet'e arry Collateral, includlng any Books
                 and Rccordi, are looated and take possession of such Collateral and.suoh Books and
                 Records, and use .such property (including any buildings and facilitios) and any of
                 Dobto/s equlpment, if Seouted Party deern$ such usc neoescffy or,adVispble in order to
                 takc possesgion of, hold, pleserve, pfocess, assemblo, preparO fon sal6 Or leAso, market for
                 salc or lease, sell br lease, orotherwlse dispose of, any Collateral,

                               (t) Demand and collect any paymonts oq and proceeds of tlre.
                 Collateral. In oonnoction therervilh Debtor. inevocably authorizes Sqcured Part] tb
                 endorse     or slgn Debtor's n&me on all ohecks, drafts, coilcotions, rcceipls and      other


                                                            -6-
       .OxY   ttnsll




                                                                                                                    EB-00025501
Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 28 of 69



                                       I                                                 I

                          docurnents, and fo take.possession of and open,the mail addressed to Debtor and removo.
                          thorefrom any payment3 and,procbeds of ths Coltatefal,

                            ,           0)         Orant extensions and compromise or settle claims witir.rospect to
                          thc Collateral for less than faco value, all withor.rt priornoti.ce to Debtor,

                                        (k) ... Use or transfer any.of Debtbr's rights and jriterests .ln any
                       lnlellectual Propcrty now ouated or hereafter acquired by Debtor, lf Secured Parly deems
                       such use or trAnsfcr.neoessary oradvisaule in order to Lakepossession of, hold, praserve,
                       process, assornble, prepare foi sale ot.lease, rnarket for sale or.lease,;sr!,ll or lease, or
                      itherwise dlspose bf, anv Co llatcral, Debtor agre es that any such use or transfer shall be
                      wilhout any additional consideration 1o Debtor, As used ln ihls paragraph, J'Intellectuqj
                      Properfy." inoludos; but is not llmlted to, all.frade seorets, computer software, service
                      rnarks, hademark$, trad€ narnes, rrade stytcs, copyrlghts,.paterrts, applications for any of
                      the foregoing, customer lis(s, working.drawings, instruotional manuals, and rlghts in
                      procosses for teohniosl mnnrlfacruring, packaging and labeling, in.which Debtor:has aily
                      iight or interest, vhother by ownership,'llcense, contract or othcrwjso, .-.

                                     (l) Have'a receiver appoinred by any court of competent jurlsdlction
                .     to lake possession of the Collateral.: Debtor hereby consents to thc appointment of such a
                     recoiver and agtees not to oppose any such appolntrnent,

                                       (rn)   Take 'such measures as Secwed Party may deem. necessary or
                      advisablb to tako possession o{, hold, prcsewg process, assem$le; Insure, preparo.for sale
                    . or'lease, market for sale or lease; sell or lease,. or othdrwlse dlspose of, any Collateral,
                           -neUtor          -inev-ocdbly
                     ana            herCSy                ccinstilutes and appolnts Secur0d. Party as Debtor's               .


                      attornoy-in'fuct to perform all aots and excoqte all dociraents in conneotlon therewlth.

                                   (n) Without noticc or demand to Dcbtor, set off and apply agalnst anjr
                     and all    the Indcbted$ess any and att deposils (goneral or spcoial, time oi demand,
                                of
                    piovisional or final) and airy other lndebtedness, at any tlme.held or owlng by Secured
                    Parly or. any of Seoured Parry's Bgonts or affrliates to or for tho credit of tho accpunt of
                    Debtcr or any guarBnlo,r 0I endorser of Debtor's Inrlebtedhoss,

                                   (o) Asslgn, sell or otherwlso dispose of aricl detiver all or any part of
                                            .
                    the Bquity Collateral, at publio ol privale sale or otherwlse,,efthgl with or withbut special
                    conditions or stipulations, for'cash oron credit orfor trture dellvetl, ln such othor
                    conslderatlon and at such lime or timds artd at such place or places, atrd upon suqh temts
                    and conditions as shall be commercl.ally reasonable ord in accordance,wlth all applioable
                    Iaws,

                                      (p)       Exercjse any other ,"med i.s'auailable to Secrued Party at law or   ln   .

                 -eqully,
                                                                                                :.
                           The proceeds o{ ary sale, lcasc or othor disposition of the Collateral hereundor
                    shall be applied first, to the exponses of retaking, holding, storing, processlng and


                                                                 7
       -Del   I 11259J-




                                                                                                                                 EB-00025502
Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 29 of 69



                                       o                                                 t
                       preparing for sale, selling, and th€ llke (lnoluding, without llmitation, axy tdxes, fees and
                       othercosts inourred in co.nrliction therewlth) of the Collateral, sobond, to the, attor6eys,
                       fees.and expenses, and then to satisfactlon of the Indebtedness to the Securcd Party (in
                       such nraluer as Secwed Party. shall elect in its disbretlon), and to the payrnent of any
                       other amounts required by'applicablc law,

                                                        jthat, by reason of certain prohibllioits contained
                             ,Debtor recogRlzes                                                                in the
                   'Secirrities Aot    of   1933,   as amcndod (tho "i933 Act'') and applicable state securities laws,
                       Secured Partymay be oompalled, with respeot io any sale of ail or arry part of lbe Equity
                     Collateral conducted without prior registration or,qualiffcation of such Equity Collateral
                    undor the 1933 Act and/or suoh.state seouritles law3, to limlt purchasers to tiose who will
                    ggieo, q.mopg.othet things, to acqulre the Equity Co[lateral for thqir own account; for
                    investmcnt and not with a vibw to the dish'ibution br .resale thereof, Debtor
                  'cicknowledges that any such private tale may bo at pricos and oii terms less favorable tlan
                    those obtalnable through a public sale without such restriciions (lncludirrg a public
                   offerlng mado pursdant to a registra{ion st4tement under the 1933 Act) and,
                   notwi$slanding such circumstancos, Debtor agrees thal any suoh'private shle shall be
                   deemeil to.have been made in a comnercially reasonablo manner.dnd thai Secured Party
                   shall .havo no obllgatlon [o enge.go inpublic sales and np obligation.to delay ths saleof               .


                   any Equity Cblldteral for the perlod of timo necessary to permit tho lssuor thereof to
                   reglster,it fora form of public sale requlrlng regishation urder.the 1933 Act or under
                  'airplicabte
                               state secwities.laws, even if suoh issuer would, or shpuld, agroe to so registor
                   it,                                                           ,     .,                         :



                    . .- For-the.purpose     ofenabling Secured Parry, during the continuanoe ofan Evept of
                  Dcfault, to exeroise righle and remedies under this Section at such tim6.ai Sscuiid Party-
                  slrrill be lawfully entitled to.exercise such rights and remedies, arrd for no other purposcr
                  Debtor heioby grants to Secured Party, to.the extent assigrrable, 'an lnevocablo, rlon.
                  excluslve license (exercisable.wlthout payment of roya.lty or othor compensgtion to
                  Debtor) to use, licenso or sublicenso.any of the InteJlectual Property now owned or
                  horeafter acquired by Dcbtor, wherever lhe.same may bb lotkted, '

                            7,      ENVIRONMBNTALMATTERS.

                             '      (a)  Debtor represents and'wananls; (i) it ls not in yiolation of .ony
                 health, safefy, or envirorimental law br regulatlon rcguding hazardous substances nnd (ii)
                 11 is not the subJeot of any clalrn, proceeding, notice, or other communioqtion regarding
                 hazardous substances,
                                          r'Ilazardor;s substance$" mcans any su.bstance,.material or waste
                 that ls or.booornes designated             or regulated as "toxio," "hazardous,'r'"pollutant,"       or
                  t'contarninantrt or a slmilar desigaatiort or regulation under,arry cuff€nt or firture,federal,
                  state ot local law (whether under comrnon law, strilute, regulatlon or othorwise) or
                 judicialor adrnini.strative interpretation of suoh, including wltlrout llmitatjon potioleum or
                 natural gas,

                                   (b)        Debtor shall deliver     to   Secured Putty,'promptly upon recelpt,
                 coples    of all dotices, orders, or oth* commulicatlons reguding (i) lny             enforceffient


                                                                -8-
       -Ddf )t4l,tr-




                                                                                                                           EB-00025503
Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 30 of 69




                                     I                                                 a

                        Bction by a$y goverflmenal aufhority relatlng to heallh, safory, the envlronrnent, oi. any -
                        hazardous subslances wilh rcgard to Deblor's property) activilies,.or operations, or (iD
                        any claim against Debtor regarding hazardous substances,

                                      (c)   Secured Party and its agents and representatives wil) iave the right
                      at ahy ieasonable time, after giving reosonable notice to Debtor, to enter and vislt di.1y
                      Joca{ions where (he Collatel'al is located for the purposes o.f observing tho Collateral,
                      taking and ronioving environmcntal samples,. and conducling tests, Debtor sha.ll
                      reirnburse $ecwed Party on demand for the costs of ary such environmental invesligation
                      and testing, Secrued Party will mako reasonsble cfforts during any site vlsif obscrvallon.,.
        '             or.testing conductdd pursuant to this parggraph lo ayoid lnterforing wiih Debtor's use of
                      the Collateral, scoured Par.ty i. under np.dug to observb the Collaleral or to conduct
                      tcsts, and any such.acts by Secured Parly will be sololy for the purposes of protecting
                      Securcd Party's seourity and preservlng Sccured Parly'r rights undcr this Agreemtrnt, No
                      site vlsit, obsewation or tesling or grly report or findings madi as a result'thercof
                      ('l$nvlroomontal Report") will (i) result irt a walver of any defaull of Debtor; (ii)
                     impose any liabilily on Secuied Party; or (iii) bo a ieprosehtation 0I warranty of any kiqd
                     regarding thb Coliateral (including its.condltion or value or cornpliance with any laws) or
                     rh; Bnvlrqnmcntal Report (including lts acouraoy or cornpleteness), In tho event Secured
            .        Patty has a dury or obligation under appllcable laws, regulations or other r€quircments to'
                     disclose ar:.Environmenlal Reporl to Debtor or any other party, Debtor authorizes
                     Seou.r'ed Parfy to make such a.disolosure, Seored ParV may atso dlgclose                     on.
                     Environmental Report to any rrgulatory authorify, and to any other parties as necessary      or
                      approprrlate in Seburpd Parly's judgment, Debtor.firth4'understands and.agrees that any
                      B:nvirbnrnentat Report or oilrer lnformation regatding a site visit, observation or testing
                --   .that is disclosedl fo Debtor by, Securcd Parfy or its agenh.and .repiesentatives.is. to...be ... ,..
                      evaluated (lnctudlng any reporting ot.other disalosure.obligations of Debtor) by Debtor
                      without advice or arsislance frpm Seouted Parly,

                                     (d)      Dobtor will indemni$ and hold harrnlesS Secured Parly from any
                     loss or liability Secured Party incuro in connection with or as a fesult. of tltls Agreemong
                     whioh directly or lndlreotly aliscs out of the use, generationl manufacture, production,
                     storage, teleaso, lhreatened relc6sc, discharge, .disposal on. presonoe: of.a hazardous
                     substance, Thts Jndemnlty wllt apply whether'(he hazaldous. substanoe ls on, under or
                     about Debtorrs property qr operatfons or prop€rty leased tq Dsbtor,. The lndemnity
                     inc1udes brit is .not limited to'anomeys' feos (including the reasqnablo ostlmats of the
                     allocated cost ofin-house corrnsel and,staf|. The indemrrity extends to Securid Pafiy, its
                     parent, subsidiaries.bnd all of their directors, ofiiocrs, employees, agents, successorq
                     attomeys and   eqsiBns,               .         .




                             8.
                       CONSBNT TO ruRISDICTION, DBBTOR AND.SECURED PARTY
       }IDRDBY AOREE THAT THB FEDEML COURT OF THB WESTERN D]STRICT OF NEW
       vonx on, AT THE OPTiON OF SBCURBD PARTY, ANy COURT LOCATED.IN'THE
       STATE OF NEW YORK SHALL I.I.AVE ruzuSDICTION TO I{EAR AND DETEruV{TNE
       ANY CLA]Ms. OR DISPUTES BETWEEN DBBTOR AND SECURED PARTY
       PBRTATNTNO            pIRECTLY OR INDIRSCTLY TO THIS AORSEMENT OR ANY OTHER '

                                                               -9.
       -Dqc, ll{2J91-




                                                                                                                             EB-00025504
Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 31 of 69




                                I                                              I
          CAUSE OR DTSPUTE..WHATSOEVER.BETWEEN DEBTOR AND SECURED PARTY.OF..
         ANY KTND OR NATLTRE. DEBTOR EXPRPSSLY SUBMITS A]\'lD CONSENTS IN
         ADVANCE TO SUCH' ruRISDICTION nl ANY ACTION 0R PROCFEDnIG
         COMMENCED IN SUCH COURTS, HERFBY WAIVTNC PERSONAL SERVICE OF THE
         SUMMONS AND COM}LAINT, OR OTHER PROCESS OR PAPERS ISSUED THBRBIN,
         AND AGMBINO THAT SERV]CE OP SUCH SUMMONS AND COMPLAINT, OR OTHER
         PROCESS  OR PAPBRS MAY BE MADB BY R.ECISTBRED OR CERTIFIED MATL,
         RETURN RECEI}T REQUESTED ADDRESSED TO.DEBTOR AT THE ADDRESS OF
         DEBTOR.FOR NOTICES SBT.FORTH IJBREIN, SI{OULD DEBTOR FAIL TO APPEAR OR
        .ANSWER ANY SUIVfT,fONS, COMPLATNT, }ROCESS OR.PA-PERS- SO SERVBD WITHN{
                                                                                                             .




        THIRTY DAYS AFTER T}IE MAILTNG THERBOF, IT SIJALL BE DEEIVIBD N DNSAULT
        A}.ID AN ORDER AND/OR iUDGMENT MAY. BE ENTER.ED AOAINST IT AS PMYED
        FOR IN SUCH SUTI]VIONS, COMPLAINT, PROCESS OR PAPERS. THE CHOTCE OF
        FORUM SET FORTH IN THIS SECTION SHALL NOT BB DEF,MED TO PRECLUDB THE
        BRINGINC OF ANY. ACTION BY.SECURED PARTY OR T}TE ENFORCEMENT, BY
        SECURED PARTV OF ANY JUDOMENT OBTAINED IN SUCH FORUM IN ANY OTHER                                        .


        APPROPRIATE JURISDICTION. FURTHER, DEBTOR HERBBY WAIVES TItr R-IGHT
        TO ASSERT TTTE DEFENSE OF FORUM NON CONVEN]ENS AND THE RIGHT TO
        CHALLENOE T}IE VENUE OF ANT COURT PROCEEDING,
                                    ,'
                        9,
                       $/,AJVBR OF ruRYTR]AL, DEBTORAND SECI.IRED PARTY EACH
        WATVBS ANY RIGHT TO A.TRIAL BY JURY IN'ANY ACTION OR PROCEEDINO TO
       ENFORCE OR DBF'END ANY RIGHTS (A) I'NDER THIS AGREEMBNT, THB NOTE, T}IE
       OUAMNTY OR ANY TIdN$ACTION DOCUMENT OR LINDBR ANY AMENDMBNT,
       iNSTRUMENT,' DOCUMBNT.' OR ACR.EEMBNT DELIVERED'OR WHICH MAY IN TI.JE
       rUT'qRE.BE.DELIVBRED..IN.COh{ATECTION WITFI THIS.AGREEMENTOR @).ARISINP                                       -
       FROil ANY R-BLATTONSHIP EXISTINO IN CONNECTION WITH TMS AORXEMENT QN
       ANY TRANSACTION DOCUMENT, AND AOREES THAT ANY SUCH ACTION OR
       PROCBBDING WILL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
       DEBTOR AGREES THAT IT WILL NOT ASSERT ANY CLAIM AOAIhIST SECURED
       PARTY ORANY OTHER PERSON INDEMNIFIED UNDER THIS AGREEMENTON ANY
       T}IBORY OF LIABILITY FOR SPBCIAL,'INDIRBCT, CONSEQUBNTIA.L, INCJDENTAL
       OR PUNITIVB DAMAOES,

                       IO,     MTSCSLLANEOUS.

                               (a)      Any Walver, express or lmplled, of any provision hereunder and
                any delay  or failurs by Seoured Party to enforcc any provislon shall not proolude Secured
                Party ftorn enforclng any suoh provlsion thereafter,


                              O)    Debtor shall, at the request of Secured Party, execute suoh olher
               alreemonts, documents, ln$rurnents, or flnanclrtg statoments ln connection with this
               Agxeernent as $eorued Party may rbasonably deem neoossary,




                                                      .10-
      -Oc! ll{U9J-




                                                                                                                         EB-00025505
Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 32 of 69




                                         o                                                o

                                            (r)All notes, securily agreomonts, subordination agreements and other
                          documents executed by Debtor or fumjshed to Seoured Par(y in conndction with thjs'
                          Agreement must be in forrn and substance satisfactory to Secur€cl Party.

                                        (d) ' This Agreernent shall be governed by and construqd in accotdance
                          with the laws of the Stqte of New Yorh wJthout rogard to confliot.of laws.principles
                          whiclr woutd rgquire the appllcation of'the laws of a difFerent state, .   .'
                                                                                                              ''''
                                   .     (c) , All. rights and rcmedies herein provided
                                                                                      are cumulafive and. not
                      oxclusive of any rlghts or remedies otherwise provided by tay, Any single or partlal
                      exercise of any rlght or rentedy shall not preoldde the fuflher exercise thercof or'the
                      exeriise of any other right or romedy,

                                    (f) All ternrs not definod herein are nsed as.sbt forth in thc'Uniform
                     'Cornmercial Code as in effeot in any applicable jurlsdiction.

                                        (g) In the evoflt of any aotion by Secuted Party to enforce this
                     Agrecment ot to.proteot tbc seculity interest of Secured Parfy in the Collateralr or to tako
                     po-ssession ofl hoid, proscrvor proicss, assemble, insure, prepare for salo or loase, market
                     for sale or lease, sell or leirse, or otherw{se disposo o{ any Collateral, Debtor agrees to
                     pay:immediately tho costs and cxpensQs therco{, togethor with roasonable attQmoys'fees
                                                                                                      '
                     arrd allocated costs for ln-house legal sewlces to thc, ertent pormitted by law.

                                        (h)     In the.event Sooured Party sceks to take possession ofany or all of
                     the Collateial by judicial pfocess, Debtor hereby inevocably waives any bonds.and any
                   . sruety or. seourity.rolating thereto that may bo required by gppligabf o law as an incidert to

                     .such possesslon, and wa{vos any demand .ior possesslon prlbiiii tlio bo-iiunencemenf o?
                     ariy suolt suit or aotion.

                                       (l)   Tlris Agreement shall constitute a continulng agreomeht, applying
                    t6 all fuhu'e as woll as existing lransactions, whether'or not of the charactor .contcmplated
                    at the date of tlrls Agreernont, and lf all trarrsactions between Securod Parfy and Debtor
                           be closcd at any time, shall be equaliy applicablo 1o any new transaclions thereaflsr,
                   .shiilt

                                       0) Seoured Party's rights hereunder slrall inure to the benefit of its '
                    suc/ce$sorsand assigls, In tho event of any assignrncnt or transfer by Secured Parg of.
                   any of. ths Indebtedness or.the Collatoral, Seoured Party thereaffer.shall be fully
                   dlscharged' frorn any responslbility with respect to lho Collateral so assigned or
                   {ransferied,.bgt.sccured Parfy shall relajn all rjghts axd pgwsrs hereby glvon with respeet
                   to sny of tho Indebtedness br ihe Collateral not so asslgned or transfe*ed. All
                   roprcsentatlon$) warrantios ahd agreements,of Debtor if more than ono ate joint and
                   sovsral and all'shall be bindlng upon the poruonal rcpreseilalives, hcirs, successors and
                   assigns     of Debtlt,

                                       (k)
                                        Any notlce to be glven hereunder shall be glven in the manner'
                   prdcrlbed ln the Guaranty or.tho Note, as applicable'


                                                               -   il   -
       .Dor{ I l,ltj91-




                                                                                                                      EB-00025506
Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 33 of 69




                                  o                             o

                        .   II,   FINAL AOR.EEMENT, BY SIONINO THIS AOREEMENT EACH
          PARTY REPPSSENTS AND AOREES THAT: (A) THIS AORPEMENT REPP€SENTS TI{E
          FINAL AGR-EEMENT BETWEEN TTIB PART]ES WITH RESPBCT TO THE SUBJECT
          MATTER HEREOF, (b) THIS AGRBBMENT SUPERSEDES ANY COMMITMENT
         LETTER, TERM. SHEET, .OR .OTHER WRII"IBN 0UTLII.IB OF TERMS .AND
         CONDITIONS RELATNG TO THE SUBJECT MATTER HEREoP; t/NLEss SUCH
         COlv{h,llTMENT LBTTER, TERM SHBET, OR OTHER WRJTTEN OUTLI}'IE OF TERM$
         AND CONDT.TIoNS BXPRESSLV FROVIDES TO THE CONTRARY, (C) THERB ARE NO
         T'NWRITTEN"ORAL AGREBMENTS BBT1YEEN T}IE PARTIES, AND (D) THIS
         AGRBEMENT MAY NOT BE CONTRADICTED BY EVIDENCB OF ANY PRIOR,
         CONTDMPOMNEOUS, OR SUBSEQUENT ' ORAL AOREEM.ENTS OR
         LTNDERSTANDTNGS OF. THE        P   ARTIES.




                                                      L2
      -De,9 ll,4?J95-




                                                                                     EB-00025507
Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 34 of 69




                           o                                       o

                 IN. WITNESS WHDROOF, the pElies executed. this Agreement as   of thb date first
                                                               seal,
         wrirten above, intending t0 orea[e an insrument executed under ..



                                              EBEI{ BROS. VINE AND                   LIQUOR
                                              CORPORATION




                                                      (Seal)

                                             .EBER BROS, IYIND & LIQUOR METRO, INC,


                                             By                  bo"'*


                                                      (Seal)




       Accepted




       LDSTDR EBER
                      dfr tL




                                             - 13 -
     -D*N t l{1r9,-




                                                                                                   E8.00025508
Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 35 of 69




                        o                               I

                                     Exhibit A

                                IntellectUal Propefiy




      -Ooc, I l42r9J-




                                                                      E8.00025509
    Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 36 of 69




I




                                        RNSOLUTIONS OF THE
                                     BOARD OT DIRECTORS OF
                             EBER BROS. WINE AND LIQUOR CORPORATTON
                                                   t/t
                                                   VtV,taeA-?}t20t0
                                                               I

                                                         Background

                WHERF,AS, there has been prescnted to Eber Bros. Wine & Liquor l\',letro, l.nc., a Nerv
          York corporation ("Metro") and a wholly owned subsidiary of Eber Bros. Wine ,and Liquor
          Corporation Metro, Inc., a New York corporation (the "Company"), a Line of Credit )Jote by and
          between Meh"o and Lestcr Ebcr, the Company's officer and director ("Lender"), lrursuant to
          which Lcndcr shall provide to Metro a revolving linc of credit of up to $1.500,000 upon the
          tcrms and conditions set forth therein (the "Line of Credit Note");

                 WI{EREAS, in connection with and to induoe Lender to provide financiirg under the Line
         of Credit Note, the Company agreed to (a) guarantee to Lendsr the full and tirrrciy payment and
         pcrformance of all of Metro's obligations thereundcr pusuant to a Cuaranty to be executed in
         favor of Lender, (b) grart a security interest in substantially all ofits assets pursuant to a Security
         Agreemenl zilnorlg Metro, the Cornpany and Lender and (c) deliver other clocuments,
         agreernents, pledges and./or instruments executed in connection therewith (coller:tive ly, including
         the Line of Credit Nole, as the same may be amended, modified, replaced or restated from time
         to tinre, the "l-oan DecqmgJts.");

                  WIIF.REAS, the Board of Dircctors(the "Board")of the Company deems it to be in rhc
         best iirterests of Metro and the Company to enter into the Line of Credit Note and crther Loan
         Doculnents to which they are a party, respectively, as described above;

                WHERXAS, the members of the Board have been made aware of, and havc considcred,
         the conflict of interest inherent in the transactions contemplated by the l-oan Docurnents and
         have hacl the opportunity to discuss the tenns of the transactions contemplated by thc I.oan
         Documents.

                                                         Resolutions

                  In light of the foregoing, the members of the Board, with Lester Eber abstaining, adopl
         the following resolutions with the foregoing Background information expressly constituling a
         pafl thereof:

               NOW, T'HEREFORE, BE IT RESOLVED, that the Board, with Lester Eber abslaining,
         hereby approves the execution, delivery and pel'formance by the Company of t.he Loan
         Documents to which it is a party;

                R-ESOLVHD FUR1HER, that the Board, with Lcster Eber abstaining, hereby approvcs
         the cxccution, delivery and performance by the Company of each of the other agreefirents and
         instruments contemplated by the l,oan Documents;




                                                                                    E8-00001 207
     Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 37 of 69




        )
il




                   RESOLVED FURTFILR, that any officers of the Company (the "Authorizcri Persons"),
            be and hereby are authorized and directed to do or cause to be done, in the name and ,cn bchalfof
            the Company, any and all such acts and things and to make, execulc, acknowledge or verify,
            deliver and record, or fiie any and all certificates, notices, stiatements, consents, instruments,
            agreements, deeds, documents orpapers, and to transfer such ftrnds of thc Company, as rnay be
            necessary or desirable in order to consunmate the transactions approved in the foregoing
            resolutions;

                   RESOI-VED F{JRTHER, 0rat any acb of the Authorized Persons, or either of thern, or
            arry person or persons designated and authorized to act by the Authorized Persons, or either of
            them, which acts would have been authorized by the foregoing resolutions except that such acts
            were lakerr prior to the adoption of those resoludons, are hereby severally ratified, confirmed,
            approved and adopted as acts in the narne of and on behalf of fie Company; and

                    RESOLVED FURTHER, that a copy of these resolutiorrs shall be filed with the nrinutes
            of the proceedings of the Company-




                                                                                   EB-0000 1 208
Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 38 of 69




      Minutes to Board meeting for Eber Bros. Wine and Liquor Corp
      f,'ebruary 2612010

      The Board Meeting for Eber Bros, Wine & Liquor Mebo, Inc. (the "Company") was
      called t,o order on February 26,2010 at 10:00 am. Lester Eber, Elliot Gumaer, Glerur
      Strum and Wendy Eber were on the conference call

      The Board discussed the current furanoial performance of the Company. After a detailed
      review of the Company's financial condition the Board discussed its financing options.
      Itdr. Lester Eber indicated that he was willing to advance, under the cbnditions outlined in
      the loan agreement (Attached hereto as Exhibit A).

      The board discussed a $ I .5 million dollar Line of Credit Note and after an extensive
      discussion, it was determined that Lester Eber was the only person or entity who was
      willing to lend up to $1.5 million into the company. Lester Eber would only agree to
      provide financing under the Line of CreditNote up to $1.5 million dollars to be loaned
      into Eber Bros Wine and Liquor Metro Ino. if he had a seoured interest in substantially all
      of the assets of Eber Bros Wine and Liquor Metro. Inc.

      Mr, Eber's counsel reviewed the Company's organizational documents and various other
      doouments with the directors. He also reviewed certain facts conceming the Eber
      Connecticut LLC. subsidiary and the actions of its members that bore on the Cornpany's
      various obligations.

      'Ihe board discussed that the terms ofthe Loan Agreement and determined they were
      commercially reasonable, The Board then reviewed the Resolutions attached hereto as
      Exhibit B. After an extensive review of the loan documents, Mr. Elliot Gumaer rnade a
      motion to approve the resolutions. Ms. Wendy Eber seconded the motion. The vote was
      as follows: Elliot Gumaer and Wendy Eber voted yes. Lester Eber abstained from
      voting. The board approved the loan.


      Respectively Submitted




      Wendy Eber
      Meeting Secretary




                                                                                                     EB-00022174
Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 39 of 69




                                                                                                       fi\;..   ,,
                                                                                                                          I'
                                                                                                                         i
                                                                                                                         .t    il
                                                                                                  \:


                                     AMEND BD .,\ND RES'LA.TUI SECU RITY AGITEITMENT


                     f'HL:r- AMJIt{DtlD AND RDSTAI'ED SBCURITY AGRIIDMBNT                                                      (this
        "Agrccment") is made and entered into    of February 11, 2011 by EBER BlfOS. \.NE ANI)
                                                                as
       t,lQUOR CORPOIIAI'ION ("Parent") and EtsER AROS. WINE & LIQUOR METRO,
       INC. ("Metro"; Parcnt and Mctro, indiviclually and collectivcly, "I)ebtor") in favor of LIiSI'liR
       IitlliR (' Sccurcd Party").

                                    i,
                                THE SECURITY. Debtol ltcreby assigns and grants to Secured Party a
       .sccurity intcrcst in the lollowing describcd propcrty now owncd or hcrealter acqLrired by Dctltor
       ("   Collrrteral''):

                                          (a) All accounts, contract rights, chattel paper, inslruments, doposit
                     accoupts, lcttcr oI  crcdit rights, paymcnt intangiblcs and gcrcral intangiblcs, including all
                     amolrnts duo to Debtor from a factor; and all returned or repossessed goods which, on
                     salc or lcasc, resulted in arl account or chattel paper'

                                          (b) All invcntory,         including all materials. work in   prcJcess   and tinishr:d
                     goods.

                                          (c)       All   nrachinsry, lurniture, fixtures and other cquipment          ol u'crv
                     type now owned or herealter acquired by Debtor'

                                     (d) All of Debtor's deposit accounts. The Collateral sliall include arry
                     relrcu,als or rollovcrs of thc deposit accounts, any successot accounl.s, ancl any general
                     intangit)les and cltoscs in action arising tltcrefrom or relatcd thereto'

                                          (")       All   instrunreittso notes, chattcl paper, documents, ccrtificatcs of
                     dcpLrsit, securities       ald ilvestmcnt property of every type. The Collateral shall includc a.ll
                     liepl;, sccurity agrcomonts, lcases and other contracts sccuring or othcrwise relating to the
                     loregoing.

                                    (0 All general intangibles, including, bul not limited to, (i) all patcrlts,
                    an<i all unpatented   or unpatentable inventjons; (ii) all tradeniarks. scrvice marks, and
                    1rade lanres; (iii) all copyrights and Iiterary rights; (iv) all compuler software prograrns:
                    (v) alt nrask works of scmiconductor chip products; (vi) all trade secrets, proprjetary
                    i1lb;r1atio1, custorncr lists, rnanufacturing, engineering ancJ production plans, drawings,
                    specificarions, processcs and systenrs. Thc Collateral shall include all good will
                    cqnnected with or symbolized by.any of such gencral intangibles: ull contract rights.
                    ciocuntents, applications, licenses, materials and othel nlalters related to such general
                     ilrangibles;        all   tangible property embodying        or   incorporating any such           gencra.l
                     inrarrgibles; and all chattel paper and instrunlents relating to such gcncral intangibles,

                                   (g) The shares o[ common stock ancl preferred stock, or partner'ship-
                    mcrlberslrip and other ownership interests, now or hereafter owned by Debtor, including.



       -rn5.1:+J:rl.?:\6ti   v.l-




                                                                                              E8-00001    1BB
Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 40 of 69




                      without lirnitation, any rnembcrship interest in Ebcr-Conneclicut, LLC now or hereafler
                      orvncd, dircctly or indirectly, by Metro and ParenI and any owncrship jntcrests in Merro
                     now or hereaiicr ovmed by Parent (collectively, thc "Plcdged Equity"), and all
                     certificates evidencing the same, together with, in cach case, all sharcs, sccurities, rnon.ics
                     or property representing a dividend on any of the Pledged Equity, or repr.esenting a
                     distributiol or refunl oicapital upon or in respect of the Pledged E,quity, or resultingfrorn
                     il split up, revisiorr, reciassification or oth.er like change of the Pledged Equity or
                     otherwise received in exchange therefor, and any subscription warrant.s, rights or gptigns
                     issuecJ to the holders of, or otherwise in resl ect o1', the Plcdged Equity (rlre Pledgecl
                     Equity, together rvith all other certificates, shares, securities, properties, ownership
                     interests, or nroneys, dividends, distributions, leturns of capiral subscription, warratlts,
                     rights or opl ions as lray fronr tirne lo linte be pledged hereunder l)ursuanl. to this clausc
                     bcing herein collectivcly called the "Equity Collatcral").

                                        (h)     AII negoliable   arrd nonnegotiable documenrs of title covering any
                     Collate ral

                                        (i)     All   accessions, attachments and other additions to the Collateral,
                     and all tools, parts and equipment used in connection      with the Collateral.

                                     0) All subslitutes or rcplacemeots for any Collateral, ali cash or non-
                    cash procceds, product, rents and profits of any Collateral, all incornc, benefits and
                    property receivablc on account of the Collateral, all rights under warranlics and insurance
                    contructs, lettcrs of cred.it, guaranties or othcr supporting obligations covering lhe
                    Collateral, and any causes of actjon rclating to the Collaleral, and all proceeds (including
                    insurance proceeds) fiom the sale, destruction, loss, or other disposition of any of tlie
                    Collate ral antl sums due iiom a third party which has damaged or destloyed lhe Collateral
                    or flom that party's insurer, whether due to.judgmerrt, settlemer)t or other process.

                                        (k) All books, data and records pertaining to any Collateral, whethel in
                    the folnr       of a writing, pirotograph, rnicrofilm or electronic media, includi.ng but nor
                    li.rnited     to any computer-readable mernorll and any colnputer harrlware or sofl.ware
                    nsc€rssary to Process such me       tnory (''Books and Rccords").

                                  2.    INDEBTEDNESS. The Collaterai secures all Indebtedness.

                 "BWLC Notc" means that certain Amended and Restated Promissory Note dated as of
       March 13,2006, in thc original principal amounl of $1,503,750.00, made by Parent in favor of
       Securcd Party, as thc sarne may be amended, modified, replaced or restated from tirne to time,
       tlre <-rbligations and liabiiities of which have been assumed by Mctro pursuant to that ccrtain Debt
       Assurnption Agreemenl amo ng Parent, Metro and Secured Parly da ted February I 1 , 201 1             ,




                    "Guaranty" rneans lhat ccrtain Guaranty dated as of Fcbruary 26, ?.010, execurcd hy
       Parerrt     ilt favor of Secured I'arty, as arnended, restalcd, supplernented orotherwise rnodified tiom
       tirne' [o tilne.



       {4E }:{iA:1i1"?l(rb v.2-
                                                                  2




                                                                                        E8-0000'1 189
Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 41 of 69




                      "Irrdebtedness" nloans any and all debts, liabilities, and obligations of Debtor ro Secured
         Prrrty(i) arisirrg under the Transaction Doculllents, or (ii) arising under the EWLC N6re, now clr
         hereaticr cxistirrg, wbether voluntary or invoiuntary and however arising, whetlrer tl.irect or
         indirect or acquirecl by Secured Party by assignment, succession, or otherwise, whether clue or
         not due. absolute or contingent, liquidated or unliquidated, determined or unde[errnined, held or
        to be held by Secured Party for its tlwu account or as agen! fbr another or olhcrs, whe ther Dcbt6r
        rnay be liable individually or jointly with others, whether recovery uDon sucrh debts, liabilitie.s,
        and obligations may be or hereafter become barred by any statute of lin:jtalions, and whether
        such debts, liabilities, and obligati<lns may be or hereafter become olhelwise unentbrceablc.
        lnclebtedness includes, without limitation, any and all obligations of f)ebtor to Secured Parr1, 161
         Leasonable attorneys' fees and            all other costs and expenses incurred by Secured Party in          t.he
        eollection oronlorcernent of any debts, liabilities, and obligations of Debtor to Secured Party.

                "Notc" lneans that certain Line of Credit Nole datcd as of February 26,2010, executcd by
        Metro in favor of Secured Party in the maximum principal arnount of $1,500,000 as atnended,
        restatcd, supplemcnted or otherwise rnodified from time to tirne,

              "'l'ransaction llocumcnts" means the Note, the Guaranty, this Agireemenr and each other
        documerrl, instrurnent attd agreement executed in connection therewith.

        Capituljzed terrns used but not delined herein have the meanings given such terms in the Note.

                                      3.   DEBTOR'S COVENANTS. Debtor represents, covenants and warriints
        thaL unless           compliance is waived by Secured Party in writing:

                                           (u)   Debtor   will properly   preson/e the Collateral; defend the Collateral
                     against any advorse clairns and demands; and keep accurato Books and Records.

                                     (b) Debtor shall give Secured Party at least thirty (30) ciays notic'c
                     betbre changing its chief executive office or state of incorporation or organization.
                     Debtor will notify Secured Party in writing prior to any cltange in the location of any
                     Collateral, inciuding the Books and Records.

                                    (,       DebLor will notily Securcd Party in writing prior ro any change in
                     Debtor's nanre, identity or business structure.

                                   (,1) Except for liens existing on,February 26,2010, Debtor has nor
                     granted and will not grant any security jnterest in any of the Collate ral excepl to Securcd
                     llarty. and will keep the Collateral free of all lierrs, clairns, security interests and
                     encurrbrances ofany kind or nature except the security interest ofSecurecl Party.

                                           (e)
                                            Debtor rvill ptornptly notify Secured Party in writing 0f atry eyenr
                    which materially and   adversely atTects the value of the Collatcral, the ability of Debtor or
                    Secured Party to dispose of the Collateral, or the rights and rerneclies of Secured Parry in
                    relation thereto, inchrding, but trot limited to, lhe.levy of any lcgal process againsl aliy



       Jltj:l.l {iS1(,.l16d   v,'J^




                                                                                           E8-00001   1   90
Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 42 of 69




                       Col.lateral alrd tlre adoption of any marketing order, arrangcrnent or procedure afiectrlg
                       thc Col.latcral, whethcr govcrnmcntal or otherwisc.

                                        (I) Debtor slrall pay all costs necessary to preserve, dcfcnd, enforcr
                       ancl collcct the Collateral, including but not limited to taxes, assessments, insurance
                       prcnriulns, repair.s, rcnl, storagc costs and cxpensos of sales, and any costs to perlcct
                       Secured Party's security interest (collectively, thc "Collateral Costs"). Without waiving
                       Dcbtor's default for lailurc to makc any such paymcnt. Secured Party at its option may
                       pay any such Collateral Costs, artd discharge encunrbrancrs on the Collatcral, and suclr
                       Collatcral Costs payments shall be a part of the Indcbtedness and bear interest at rhe ratc
                       ser out in thc Indebtedness, Debtor agrees [o reimburse Secured Party on demanrl lbr any
                       ClollaLeral Costs so incurred.

                                               (g)      Until Secured Party exercises its rights to make collection, Debtor
                       rvill diligently colle ct all Collateral      .




                                        (h) iI any Collateral is or becomes the subject of any rcgistration
                       certificatc, certificate of deposit or negotiable document of title, including any ware.house
                       reccipt or bill of lading Debtor shall immediately deliver such docurnent to Secured
                       Paity, togclhcr with any ncccssary endorscmcnts,

                                               (i)            will
                                                       not sell, lease, agree to sell or lease, or otherwise disposc
                                                     Debror
                      ol' any Collateral except with thc prior writlen consent         of Secured Party; provided,
                       howcver, tlrat Debtor may sell inventory   in the ordinary course  of business,

                                      (t) Debtor wilt rnaintairt and keep in force ail risk insurance c<lvering
                      rhe Collateral against fire, theft, Liability and cxtendecl coverages (irrcl uding witlrr>Lrt
                      lintjtarion windstorm coverage and hurricane coverage as applicable), to the cxLerll thal
                      any Collateral is of a lype which can be so insured. Such insurance shall be in fornl
                      arnollrts, covcrages and basis rcasonably aoccptablc to Secured Party, shall rt:q.ujre losses
                      rn bc paid on a replacemcnt cost basis, shall be issued by insurance companies acceptable
                      to Secured Party and, upon request of Secured Party, include a loss payable endorsemcnt
                      in favor ol'securecl Party in a form acceptable to Secured Party, Upon the request ol
                      Sccured Party, Debtor will deliver to Secured Party a copy of each insurance policy, or, if
                      permitied l>y Secured Party, a certificate of irtsurance listing all insurance in force.

                                               (k)     Debtor will not attach any Collateral to any real propcrty or ilxture.
                      in a manner u,hich might cause such Collateral ttl ltecome a part l-hereof unless Debtor
                      first obtains the writtcn conseDt of any owner, holdcr of any iie n on the real propcrty or
                      fixture, or other pcrson having au intercst in sucb property to the retnoval by Secured
                      par.ry o1 tlre Collatelal lrour such real property or         fixturc. Such written consent shall bc
                      itr      fcrLm arrci substancs acceptable      to Secuied Party and shall provide that Securod I']arty
                      bas uo           liability to such owner, bolder of any lien, or any other pcrson.

                                    0) Ex$biL A to this Agreornsnt is a complete list as of February 26,
                      2010, oI all patcnts, t"radentark and service mark registrations, copyright registratious,


       -di5:):1"68211-7:l6tr    " l-
                                                                          4




                                                                                                E8-00001 19'l
Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 43 of 69




                      mask work registratiolls, and all applications thercfor, ir: which Debtor has any right,
                      titic, or interest, throughoul thc world. Debtor wjll promptly notify Secured Parry of an1,
                      acquisition (by adoption and use, purchase, license or'otherwise) of any patent, trademark
                      or      service nrark registration, copyright registration, nrask work registration,          irnd
                      applications therefor, and unregistered tradernarks and service nrarks and copyriglts,
                      throughout the rvorld, which arc grantcd or filcd or acquired after Febnrary 26, 2010, or
                      wbich are not listed on the Exhibit, Debtor authorizes Secured Party, without notice trr
                      Delrlrrr,       to mcldify this   Agreernent   by   arncnding the Exbibit   to include any   such
                      Col.lateral.

                                      0t )    f)ebtor will, at its expense, diligently prosecure alJ parenr,
                      trademark   ol service mark or copyrighl applications pending on or afler F'ebruary 26,
                      2010, will rrraintain in el'fect ail issued patents and will renew all tradernark and service
                      nrark iegistrations, including payment of any and all rnaintenance and rsnewal fees
                      rcl,ating thcrcto, cxccpt for such parents, service marks and lraclcmarks that are being
                      sold, donated or abandoned by l)ebtor pursuant to the terms of its intellectual property
                      nrauggclncnt progranr. Debtor will at its expense protect and defend all rights in lhe
                      Collateral against any rnaterial clajms and demands of all persons and will, at its
                      expense, cnlbrce all riglrts in thc Collaleral agai:rsl any and all infringers of theCollateral
                      where such infririgernenl would materially impair the value or use of the Collateral to
                      Deblor or Secured Party, Debtor will not license or transfer any of the Collateral, except
                      frrr such non-exclusive licenses as are customary in the ordinary course of Debtor's
                      business, or excepl. wilh Secure d Party's prior written consenl.

                                     4.   ADDITIONAL REQUIREMENTS. Dcbtor               agrces that Sccurcd Party may
       at ilsoption at any tinre, wbetheror nol Debtor is in default:

                                          (a)Require Debtor to deliver to Secured Party (i) copies of or extracts
                     fnrm the llooks and Rccords, and (ii) inlbrrnation on any contracts or other ma{ters
                     aflecting the Collateral'

                                          (b)
                                            Examine the Collateral, including the Books atcl Recorcls, and
                     rnake copies of or extracls from tbe Books and Records, ancl for such pulposes enter at
                     any rcasonable timc upon the property wlrere any Collatcral or any Books and Records
                     are local:ed.

                                     (.) Require Dc.btor to cleliver to Secured Party any instruments, chatlel
                     paper or lettcrs of credit which are part ol the Collateral, and to assign to Secured I'arty
                     the proceeds of any such letters of credit'

                                          (d) Notify any account debtot's, any buyers of the Collateral, or        anlr
                     othcrr      persons olsecured Party's interest in the Collatcral.




      *.l.llil: /tlllL7.1(i$ v.l j
                                                                     5




                                                                                          EB-0000'l 192
Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 44 of 69




                                  5.   DEFAULTS. Any onc or more of the following shail be a                    delault
        Irereu nde r


                                       (a)   Debtor breaches any term, provision, warranty or representation
                     under this Agreen:ent, or under any other obligation o-f Debtor to Secured Party, ancl such
                     brcach remains uncured aftcr any applicablc. culc period.

                                     (b) Secured Party fails to have a perlccted and enforceablc lien on or
                     security interest in thc Collateral.

                                       (c)   A..ny involuntary       lien of any kind or character attaches to     any
                     Collateral, except for liens for taxes nol yct due.

                                       (d)   Debtor has given Secured Party any lblse                  or   mislcading
                     infoirnation or rcpresentations.

                                       (e)   A default or Event of Dcfault       occurs under lhe EWLC Nore, thc
                    Norr:, the Guaranty or any other Transaction Document.

                                  6.   SECURED PARTY'S REMEDIES AFTER DEFAULT. in the everrt of
        any dcfault, Securcd Party may do any one or more  tlf thc following, to the extent pe rmittcd by
        larv:

                                       (a)   Declare any Indebtedness immedjately due and payablc. without
                    notice or demancl.

                                       O)    Enforce lhe securil,y intersst given hercurtder pursuant to           rhc
                    Unifbrm Conrmercial Code and any other applicable law.

                                  (c) Enforce thc security interest oI Secured Party in anv accorLnr. o[
                    Debtur maintained with Securcd Party by applying such accounL to the indebtedness.

                                       (d)   Requirc Debtor to obtain Secured Party's prior writtcn consent lo
                    any sale, lease. agrccmcnt to solJ or lease, or other disposition of any Collateral cclnsisting
                    of inventory.

                                    (e) Require Deblor to segregale all collections and pr<;ceeds ol the
                    Collateral so that they are capablc of identification and deliver daily such collcction.s and
                    proceeds to Securecl Party in kind'

                                       (f)   Requirc Dcbtor to dircct all account debtors to fonvarcl all
                    payments and proceeds      of the Collateral to a post office box under Sccurcd Party'.s
                    exclusive control.




       -srs.12.r8:{)-:.lh$ v.2-
                                                                 6




                                                                                        E8-00001 193
Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 45 of 69




                                       (g) I(equire Debtor to assernble the Collateral, inclu<iing rhe Books
                         and Records, and makc them available to Secured Party at a place dr:signarecJ by Sucurcd
                         Party.

                                          (h) Enrer upon the properry where any collateral, inclucring any Books
                         and Records. are l<-rcirted and take possession of such Collateral and such Books ancl
                         Records, ancl use such properly (including any buildings and faciliries) and uny ol
                         De.trtor's equipment, if Secured Party dcenrs such use nccessary or advisable in orcler Lo
                         take posscssion of. hold, prescrve, process, assenrble, preparc for sale or leasc, market for
                         sale or leasc, sell or lcasc, or oLherwise <lispose of, any Collaleral.

                                      (i) I)eurand and coi.lect any payments on and procceds of the
                        Collatcral. ln corrncctiorr Ihcrer.vith De[:tor irrcvocably authorizes Secured Party                t<,r

                        cndorse or sign Dcbt<lr's name on all clrecks, drafts, coll,cctions, .receipts and other
                        docurnents, and to take posscssion of and open the rnail addressed to Debtor and rernovc
                        thercfronr any payn'lcnts and proceeds of the Collateral.

                                             0) Grant extensions artd compromise or settl€ claims with              respect to
                        the Collateral      lbr less than face value, all withoul prior notice to Debtor.

                                             (k)     Usc   or   lransfer any   of   Debtor's rights ancl interests    in   any
                        Intt:l.leclual Propcrty now owned or hereafter acquired by Debtor, if Secured Party cle.ems
                        such use or transfer nccessary or advisable in ordcr lo take possession ol hotd, preservc.
                        proccss, assemblc, preparc for sale or lcase, markct for salc or lcasc, .scll or lcase, or
                        othcrwise dispc:se ol', any Collateral.. Dcbtor agrees lhat anS,such use or transfcr shall bi
                        without any additional consideration to Debto(. As used in lhis paragraph, "lntcllcciual
                        Irropclty" includes, but is not lirnjted (o, all trade secrets, comput:cr sol'tware. service
                        rnarks, trademarks, trade names, trade styles, copyrigbl.s, paLents, applicatiols for any ol'
                        the foregoing, custorner lists, working drawings, instructionnl manuals, and rights in
                       pr()cesses for'technical manufacturing, packaging and labeling,in which lJebtor has arry
                        rigbL      or intcrest, whcthcr by o'"vnership, license, contract or ol.herwise.

                                             (l)     Flave a receiver appointecl by any court    of   competent jurisdiction
                       lo take possessiort cll'tlre Collatcral. Debtor lrercby consents fo drc appoiutmenl of sucll a
                       receiver and agrees r)ot to oppose any such appoiutment,

                                      (m) 'lakc such mcasures as Secured Party may deem neccssary or
                      advisablc  to take possession of, hold, preserve, process, assemble, insure, prepare for sale
                      or lcase, nrarket lbr sale or lcase, sell or lease, or othorwise dispose of, any Collateral,
                      and I)ebtor hcreby irrcvocably colrstitu[es and appoints Secured Party as Debror's
                      attorney-rn-facl to pcrform all acls and execute all documents in conner:tiofl therewith.

                                     (n) Without notice or dernand to Deblor, set off and apply against any
                      anclall of thc lndcbtcclness any and all deposits (gcneral or special, time or demantl,
                      provisional or final) and arry other irrdebtcdncss, at any time held or owing by Secrrred



        ,,I:.Ll:.(rY:0- /:{ott v..i-
                                                                       7




                                                                                              EB-00001     1   94
Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 46 of 69




                      Party or any of Sccured Party'.s agents or affiliatcs to or for the credit of the account         o1
                      De:lrtor or ar)y guararllor or el)dorser of Debtoris Indebtcdness,

                                     (o) Assign, sell or otherwise disposc of and deliver all or any part of
                      the Equily Coliateral, at public or privatc salc or otherwise, either with or rvithouI special
                      conditions or stipulations, for cash or on crcdit or for futurc dclivery, in such other
                      considcralion and at such time or times and at such place. or p.laccs, and upon such Lerms
                      and conditions as shall bc commcrciaily reasonable and in accordance with all applicablcr
                      laws.

                                            (p)    Excrcise any other rcmedies avaiiable to Sccurcd Party at larv or in
                     cquity,

                            Thc procecds of any sale, lease or olhcr disposition of the Collateral hcreundcr
                     shall be applied I'irsl, to thc cxpenses of retaking, holding, storing, processing ancl
                     prcparing for salc, sclling, and thc like (including, without lirnitatiou, any taxcs, fccs and
                     oLhcr costs incurrcd in conncction therewith) of lhe Collatelal, second, ro thc attorncys'
                     iccs and expenses, and then to satistaction of the Indcbtedness to thc Secured Parly (in
                     such nrarrncr as Secured Party shall elect in its discretion), and to tlre payrnent of any
                     othcr arnounts rcquired by applicable law,

                                   Debtor   recognize   s that, by reasort of   certairt prohibitions contained   in   tbe
                     Securitics Act of 1933, as amendcd (the "1933 Act") and applicablc state securitics lrrr,v.s.
                     Secured Party nray be conrpelled, with respect to any sale of all or any part of tlre L,quitv
                     (-lollzrteral condrrctcd wilhout prior registralion or qualification of such Equity Collareral
                     undcr the 1933 Act and/or 6uch statc securities laws, 16 limit purchasers to tbosc who will
                     agroc, among other thiugs, to acquirc l.he Erluity Collatcral for their own account, for
                     invcstment and           not with a vierv to the distribulion or resale thercof.             Debtor
                     acknowledges that any such private sale rnay be at prices and on tcrms less favorable than
                     tlrose obtainable througb a public sale without such reslrictions (inclu<ling a public
                     offering made pursuant              to a   r.gistration statement undcr the 1933 Act)          and.
                    notwithstanding such circumslanccs, Debtor agrees that any such private salc shall be
                    dccmcd to havc becn nradc in a cornmercially rcasonablc manncr and that Securcd Parly
                    shall havc no obligation to cngagc in pubtic sales,and no obiigation to dolay the salc of
                    any Equity Collatcral tor the period ttf lime necessary to permit the issuer thereof to
                    register it for a form of public sale requiring registration under the 1933 Act or under
                    rupplicable state securitie$ laws, e.ven if such issuer would, or should, agree to so register
                     it.

                            For the purpose of enabiing Secured Party, during the continuance of an l:jvent ol
                    Default, lo exercise rights and renredies under this Sectiorr at sucli time as Securcd Party
                    shall be lawfully entjtled to exercise such rights and remedie.s, and for no other purposc,
                    Debtor hereby grants 10 Seculed Party, to the extent as.signable, an ilrevocable, nou-
                    e.xclusive license (excrcisable without payment of royalty or o&cr coml:ensatiou to
                    Debtor) to usc, license ol' sublicen$e any of lhe Intellectual Properly now owned or
                    heroafter acquircd by Debtor, wherever the same miry be located.


       -ai8l2'/rtJJrl.?l/r8 v.2-
                                                                    8




                                                                                          E8-00001   1   95
Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 47 of 69




                                    7,     ENVIRONMEM'ALMA'ITERS

                                           (a)    Debtor represents and warrants:   (i) it is not in violation of any
                       health, safety, or environmcntal law or regulation regarding hazardous substances and (ii)
                       it is not the subject of any clainr, proceeding, notice, or other conrmunication regarding
                       hazardous substances. "Ilazardous substances" nreans any subslance, materiai or wasLe
                       that is or becnmes designated or regulated as "toxl'c," "hazardous," "pollutan1," or
                       "conlarninant" or a siurilar designation or regulation under any current or firture fetlcral,
                      .state or local law (whether under common law, statule, regulation or othenvi.se) or
                      .judicial or administrative irrlerpretation of such, including without limitation petroleum or
                      natural g,,as.

                                            (b) Debtor shall deliver to Secured Party, prompt.ly upon receipt,
                      copies        of all notices, orders, or othor communications regarding (i) any enforcenrent
                      act.ion by any govcrnmental authority rclating      to health, safety, the environmcnt, or   any
                      hazardous substances with regard to Debtor's property, activities, or operations, or (ii)
                      any claim against Debtor regarding hazatdous substances.

                                       (c) Secured Party and its agents and rcpresentativcs will have the right
                       at arly rcasonable tr'me, after giving rcasonable notice to Deblor, to enter and visir any
                       locations where the Collateral is located for the purposes of observing the Collareral,
                       taking anll removing envjroumental samples, and c;onducting tests. Debtor shall
                      reirnlrrrrse Secured I'arty on demand for the costs of 'any such envitonlnental ir.rvesl.igation
                      aurl krsling. Secured Party will make reasottablc efforts during any site visit, observatiorr
                      or tt:stlng cr:nducted pursuant to this paragraph to avoid intertbring lr4th Debtor's u.se ot'
                      the Collateral. Securcd Party is under no duty to obsen,e the Collatcra). or to con(lucl
                      te.sts, and any sucb acts by Secured Party rvill be solely for lhe purposes of protecting
                      Sccured Party's securitv and prcserving Secured Party's rights under this Agreemcnt. No
                      site visit, observation or tcsting or any report or findings rnade as a rcsul{. thereof
                      ("Environmental Report") will (i) result in a waiver of any default of Debtor; tii)
                      impose any liability otr Secured Party; or (iii) be a representation or warranty of any kind
                      regarding the Collateral (including its condition or value or compliance u'ith any larvs) or
                      the Environmental Rcport (including its accuracv or conrpletcness). ln the everrr Sr.cured
                      Party has a duty or obligation undcr applicable laws, rcgulal.ions or other requireme nrs ro
                      disclose an l}lvironmental Report to Doblor or any othcr patty, Dcbtor authorizcs
                      Securcd Party to rrake such a disclosure. Secured Party rnay also disclose an
                      Environmental Report to any regulatory authority, and to any other parlics as ncc.essary 0r
                      appropriate in Seoured Party's judgment. Debtot further understands and a.qrees that any
                      Environmental Report or other information regarding a site visit, observation or tcsting
                      that is disclosed to Debtor by Secured Party or its agents and representatives is ro be
                      evaluated (including any reporting or other disclosure obligations of Debtor) bv Debtur
                      without advicc or assistance fionr Sccured Party.

                                       (d) Deb(or will indcnurify and hold haLmless Secured Partv fronr arrv
                      loss or liability Secured Party incurs in connection with or as a rcsult of thi.s Agreenrent,


       -{i8Ji.r8?l)   TlbX   v.2-
                                                                  9




                                                                                       E8-00001   1   96
Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 48 of 69




                      rvhich dircctly or irrclircctly ariscs out of tlte use, gencralion, nranufacture, production.
                      storagc, rcleasc, threatened release, discharge.. disposal or presenco of a hazardous
                      substance. Ttis indemnily will apply rvhether the haziudclus subs(ance is on, under or
                      about Debtor's property or operations or properly leased to l)ebtor. The indemnity'
                      includes but is not limiled to uttorneys' fces (including the reasonable cstimatc of the
                      allocated cost of irt-house counsel and stafl). 'Ihe indemrtity extends to Secured Party, irs
                      parenl, subsidiaries and all of their direcl.ors, officers, employees, agenL.s, successors,
                      attonleys and assigns.

                    8. CONSENT TO JURISDICTION. DFRTOR ANN SECURED PARTY
        IIEITEI}Y AGREE'I'FIAT'ft{E F'EDERAL COURT OF THE WESTERN DISTIIICT'OF NEW
        YORK OR, AT TI.IE OPTION OF SECURED PARTY, ANY COURT I,OCAT'ED IN HF
        Sl ATE OF NEW YORK SI.IALL HAVE JURISDICTION TO }IEAR AND DETERMIM]
        ANY CI.,AIMS OR DISPUTES BETWEEN DEBTOR AND SECURETJ PARTY
        PERTAINING T)]RECTI,Y OR IND]RECTI.,Y TO THIS AGREEMENT OR ANY OTFIER
        CAUSE OR DISPUTE WHAI'SOEVER BLTWEEN DT'BTOR A}ID SECT]RED PARTY OF'
        ANY KIND OR NA'TT-IRF. DE,RTOR EXPRESSI,Y SUBMITS AND CONSENTS IN
        ADVANCE                  JURISDICTION IN ANY ACTION OR PROCEEDINC
                                    TO SUCH
       COr\,IMENCED  IN SUCFI  COURTS,   IIEREBY WAIVING PERSONAL SERVICE OF THE
       SUMN,IONS AND COMPI,AIN'f, OR OT}IER PROCESS OR PAPERS ISSUED THEREIN,
       AND AGREEINC TIIAT SERVICE OF'SUCII SUMMONS AND COMPI.I.INT, OR OT].IER
       PROCESS OII PAPERS MAY BE MADE BY REGISTERED OR CERTIFIED MAIT",
                                                                   -fHE ADDRESS OI'
       RETURN RECEIPT REOUFS'|ED ADDIIESSED TO DEBTOR AT
       DEI]'|OR FOR NOTICES SET FORTI-I I.IEREIN. SHOUI,D DEBTOR IIAILTO APPEAR OR
       ANSWER ANY SUMMONS, COMPIATNT, PROCESS OR PAPERS SO SERVED WI'I'HIN
       THJRTY DAYS AFTER THE MAII.ING THEREOF, IT SHAI,I. I]E DEEMED N DEFAUI,T
       AND AN ORDER AND/OR JUDGMENT MAY tsE ENTERED AGAINST IT AS PRAYEI)
       rOR IN S.UCH SLIMMONS, COMPI.AIN , PROCESS OR PATERS. TI.IE CIIOICE OI;
       FORLIM SET FORTI.I IN T'FIIS SECTION SHAI.I, NOT BE DEEMED TO PR.ECLUDE TI1E
       BRINGIN(i OT"' ANY ACTION I]Y SECURED PARTY OR 'I-I.IE ENI.'ORCEMENT BY
       SECLJRED PARTY OF ANY.'UDGMENT OI]TAINED IN SUCH FORUM IN ANY OTH"ER
       APPROPRIATE JURISDICTION, FLIRTI-IER, DEBTOR I.IEREBY WATVES THE RIG}I'T
       TO ASSERT TI{E DEFENSE OF FORUM NON CONVENIENS AND THE RIGHT TO
       CI{ALI,ENGE THE VENUB O!'ANY COURT PROCEEDING.

                  9. WAIVEIT OF JURY TRIAI- DEBTOII AND SECURED PARTY EACI I
       WAIVES ANY RIGHT TO A TRIAI- BY JURY IN ANY ACTION OR PROCEEDING TO
       EN}ORCE OR DEFEND ANY RIGHTS (A) UNT]E,R THIS AGREEMENT, T}IE EWLC
       NOTE, THE NOTE, THE GUARANTY OR ANY TRANSACTION DOCUMENT OR UNDER
       ANY AIVIENDMENT, INSTRUMENT' DOCU]VIENT OII. AGREEMENT DELIVERED OR
       WL,IICH MAY IN TI-IE FUTURE BE DELIVERED iN CONNEC|ION W]TH THIS
       ACREEMENT                     OR (R) ARISING FROM ANY               IIEI,ATIONSHIP EXISTING IN
       CONNECTION WITIT TFIIS AGI(EEMENT, TJIE EWLC NOTE OR ANY TRANSAC-I-ION
       DOCUM.EN'I, AND AGREES THA'I' ANY SUCH ACTION OR PROCEEDIiVG WIT,I, BJ:,
       TRIED BEFORE A COURT AND NO'I' I]EI"ORE A JURY. DEBTOIT AGREES THAT IT
       WIT,I, NOT ASSERT ANY CIAIM ACAINST SECURED PAR]-Y OR ANY O'I'I.IER

       -^.JSl:.6N:rr.?3iiti v,,!-
                                                              10




                                                                                    E8-00001   1   97
Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 49 of 69




         PHIISON INDEMNII.'IED UNDFR THIS AGREEMENT ON ANY T}IEORY OF LIABILI'TY
         FOR SPEC]AI-, INDIRECJT', CONSEQUENTIAI', ]NCIDENTAT, OR PUNITIVE DAMAGES.

                                         10.   MISCtsLI-ANEOUS

                                        (a) Any waiver, express or implied, of any provision hereundcr an<J
                         any dolay or lailure by Secured Party to enfcrrce any provision shall not preclucle Secured
                         Party fron: enforcing any such provision thereafter.

                                       (b) Deblor shall, at [he request of Secured Parly, exccute such orhcr
                         agrecments, docurnents, instrunleltts, or financing slaleurents in conncctiorr rvilh this
                         Agreement as Secured Party rnay reasonably deern necessary,

                                        (c) AII notes, security ageemells, subor<Jirration agreements lnrl other
                         dclcunrents cxecuted by Debtor or furni,shed to Sccured Party in counection with tlris
                         Agreelncnt must be in form and substance satisfactory to Secureci Party.

                                               (d)   This Agreement shall be governed by and consl.rued in accordance
                        with rhe larvs ol' the State of New York, without regard to conflicl of           la.rvs principlr:s
                        which would require the application of the laws of a differe nt statc.

                                       (e) All righls and remedies hcrcin provided arc curnulative and not
                        exclusive of any rights or remcdies othcrwise provided by law. Any single or partial
                        cxercisc of any right or remedy shall not preclude the furtbcr exercise ticreof or the
                        exercise oL any other right or remedy.

                                     (0 All ternrs not defired lierein are used as set [onh               in the Unilbrnr
                        Cornmcrcial Code as in effec{. in any applicable jrrrisdictiolr.

                                               (g)
                                                In the event o[ any action by Seculed Party to cnforce this
                        A.qreernerrt or to protect the security intcrest of. Secured Party in the Collateral, ol to takc
                        possession o1, hold, preserve, process, a.sselnble, insure., prepare fbr sa.le or lease, market
                        fbr salc or lease, sell or lcase, or othenvise dispose of, any Collateral, Debtor agrccs to
                        pay imrncdiately the costs and e.xpenses thereof, together rvit.h reasonable attorneys'tbes
                        and allocated costs fbr in-house legal services to lhe extent permittcd by law.

                                       (h) In llre event Secured Party seeks to take possession of any oL all o1:
                       thc Collateral by judicial proccss, Debtor hcreby irrevocably waives any bonds ancl any
                       surety or security relating thereto that may bc required by applicable law as an incident Lo
                       such possession, and waives any denrand for possession plior to the cornlnerlcenrent ol'
                       nny sLrch suit or action,

                                        (i) This Agreornent shall conslitute a continuing agreement, applying
                       to all lulure as welI as existing transactions, whether or not of the character contornplated
                       ar the dato of this Agrecmcnt, and iI all transactions betwcen Secured Party and Debtor
                       shall be closed at any time, shall be equally applicable to any new transactions therealrcr,


       -r'r.{ j:1.(*J:lr. i1('$   !.1-
                                                                     1l




                                                                                          E8-00001 1 98
Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 50 of 69




                                      0) Sectrrcd Parly's iights hereunder shall inure to the benefit of its
                        successors and assigns. [n thc event of any assignment or transfer by Secured Party of
                        any of tlre Indebtedness or lhe Collaterai, Secured Party thereafter shall bc fuJly
                        discharged frcrrn any responsibility with respect to the Collateral so assigncd or
                        transferred, but Secured Pa::ly shali rctain all rights and powers hereby given with rcspecr
                        to any of the Indebtedncss or lhc Collaleral not so assigned or transferred, All
                        represcntations, n,arrantics and agreenrents of Dcbtor if more than ole are jr:ipt and
                        scveral and all sliall be binding upon the personal represgntalives, heirs, successors ancl
                        assigns of Dcbtor.

                                             (k)   Any notice to be given hereundcr shatl be given in [he manner
                        presc.ribed in thc Cuaranty or the Note, as applicable,

                                       1I.   FINAL AGREEMENT. BY SIGNING THIS AGREEMEN'|                     EACJII
        PART}: REPRESENTS AND AGREES THAT: (A) THIS AGREEMENT REPRESENTS TI.IE
        FINAL A(JREEMENI- BETWEEN THE PARTIES WIT}I RESPECT TO TI"IE SUI]JEC'I'
        MAl-t'ER r{EREOF, (.8) TI-llS ACREEMENT SUPERSEDES ANY COMMITMENT
        LEl'fER, TERtvl SI'IEEI-, OR OTHER WRITTEN OUTLINE OF TERMS ANI)
        CONDITIC)NS REI-ATING TO THE SUBJECT MATTER HEREOF, UNI.,F:SS SUCH
        COIVIMITI\,TEN'| LEl-I'Eii, T'ERM SI-iEET, OR OTHER WRITTEN OUTLINE OF TERMS
        A^'D CON.DITIONS EXPRESSLY PROVIDES TO TTIE CONTRNRY, (C) TI{ERE ARE NO
        UI$VRIT'IEN ORNI- AGREEMENTS BETWEEN HE PARTIES, AND (D) TI-IIS
        ACREEMENT MAY NOT I]E, CONTRADICTED. BY EVIDENCE OF ANY PRIOR,
        CONTEMPORANEOUS,                           OR      SUBSEQUENT ORAL AGREEMEN"|S                         .OR
        IJNDERSTANDINGS O}. THE PARTIES.

                       12. Effect of Amcndment and Restalement. On and afLer the datc hereof, this^
        Agrecment shail restate and rep.lace the Prior Security Agreement in full, and the provisions of
        the Prior Security Agreemcnt shall be superseded by the provisions hereof; provided, thar the
        effcctiveness hereof shall noL be deenred to be a waivcr of or consent to any breach or deTaull
       undcr the Prior Security Agreement occuning or existing prior to the datc hereof. Such
       restatenlcnt and replacement shall not lre and is not intended by thc parties to constitute a
       novation of the obligations or the Iiens arising under or crcalcd by the Prior Sccurity Agleemcnt,
       all ot which shall colrtinue in full fbrce and etfcct under and as set forth in this Agrccrrrent. The
       EWl..C Norc, the Note, the Guaranty and thc other Transaction l)ocutnents shail and are herehy
       intended by the parties lo continue in full force and effect pursuant to their terms, The "Prior
       Sccurity Agreement" rneans the Sccurity Agreernent dated February 26,201A, made by Debtor
       in favor of Secured PurtY.




       -/il5.l"l /rSll l.7l|6ll v.2^
                                                                 't2




                                                                                      EB-00001 199
Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 51 of 69




                 IN WI'I'NIiSS WHliIfEOli, lhe parties cxecutcd this Agrccment as                                 of the   date firs(
        rvrilten ab(rve, intending to crcatc ittt inslrutrcnl oxccutccl tlncler seal.


                                                                            EtsER BITOS. WINIT                   AND   LIQUOR
                                                                            CORI'OITA'IION

                                                                                                      t/1"-..-
                                                                            By       fl,u,rc\.ii
                                                                            Tirlc;

                                                                                     (Seal)

                                                                            EBER ITROS. WINE & LIQUOR METRO, tNC.

                                                                                      ir      d   i
                                                                            Title:

                                                                                     (Seal)




        Acccptcd

                                              ,.!",/'!
                                              r..y'1     -/tt'   ,"'   ,'
                                              /-r-u-.L.t.- l- fi**
       LT1STER EBITR




       - J.t   $l:.(,$:0' ? l6   8 v,.i   "
                                                                               13




                                                                                                       EB-00001 200
Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 52 of 69




                                                                  Exlx.b-rl_A

                                                             I{rtellectual Pr0pgrtJ


         'l"ra<lernarks Owned by EBER RROS. WINE                       AM) LIQUOR CORPORA"I'ION

         Registration               Nrrnbej            Date
                                              Registr4tjon                Trademark

         1111932                              March 1.1,19[i0             DOMSKI




       -/rl$:ll {i3:r).?J(tr v,2-




                                                                                      EB-00001 201
Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 53 of 69




                                              I                                                    o

                                                      D   ENT' AS SUMI'TIO N AGR,T'EMENT

                       :I'HIS.IJEBT ASSUMI"fION AGRIIIMENT (this "A€rqsse$l') is madc as                                   of   rhe
              llth    day     of   February, .201.7i         by and
                                                                WIND r\ND LIQUOR
                                                                        arnong EIIDR BROS,
              COI{PORATION .f'EryI-,e'), EBDR BROS, WINE AND'LIQUOR VIDTRO, INC,
             ("Moiro"), and LESTER trBER ("Hold-cl"),



                      WHEREAS, Holder rnade a.Joarr to EWLC (the                      l'SUIl]lagI") cvidcriced by that certlin
             y'urtendecl and Res0ted            Proinissory Note    <jutecl   March 13, 2006, in the originrrl principal smonnt of
         .   $1,503,750.00 (thc              "f,W!QIg!9");    and

                       WHEREAS,.as of.the dat0 hsleof, lhe remaiuing prinoipal bulance                    of   the;EW.LC l-oan is
             $1   ,434,7L0,68, plus accnucd und unpuid intercst; and

         .         : WHFftIAS, upon Jhs lcrms and conrJillons oet folth beroin; Me(ro has Rgreed lo asdome
             the outstilnding princip$ and lnterest of ihs EWLC Inan and all othor liabillties.and ob)igatiorrs in
             respect therbof (thc "AssumptJon'!;, and Holder hns agreed lo futly .release EWLC liorn ils
             obligations under the EWi.C Noto; and

                 NOW, TIIEI{EFO[{J3, in cossideration of Lhe forcgolng and olhcr good and valuabls
          consldcration, the receipt and sufficiency of wbich is hereby acknollcdged, the parties do
          h.er.eby rtgreo as       followsl       '


                .1, AcknowledgnWg.r ,Esch of .EWrc, Metro and Holder'agree thtt tbc unpuid
         principal brlunilif6EWI-C Loan is, as df the dato hereof, One Million Four Hundrcd iiiti;:
         Four Thousand Sovcn.Hundred Tel und 6B/100 Do)lars ($1,434,710,68), plus acorucd at;d
         unpaid      intcrost:,      .   .




                 2, A.ss_ursBtiq+ EWLC hcreby lrrevocably'assigns to Metro ull of .E\\rLC's
         obligations to pay prlncipal, lntrirest aud other obligations and liabilitiis in r.especl of tlre EWLC
         l,oan,. Metro bereby irrevocabty assurtre.s all of EWLC's obligations to pay principal, inleiesr
         and o(her obligations aud lldbilities h respect of rhc EWLC [-oan, and Metro agree's to be bound
         by the lerms of the EWLC Note as if it were rhe "Maksr" t]rererurder and ptornis.es to irny the
         obliga(ions evidenced thcreby ln nccordunce rvith the terrns thereof, I{oldclheteby consents (o
         such assignment by EWLC and assumption by Metro. At any timc on or altot the dotc hereof,
        .Holder rnay reouire lvlotro to issuo a'replucement note to Holder, in roplucement o.f the BWLC
         Note, which roplacement nole shull be acooptable lo Flolder,

                 3, Condilipppl-4dyang-e-. Hotder's obligation to consoiri to the Assurtrption.ig
        colrdjtioned rrpon Holder's t'eceipt of sn amonded arrd restated securlly ngreement (he "&cuq!y
        Ag;qqlgd!")i in form and substalce,acceptoble to Holdor, wbioh amends aud rbstutcs tbc
        Securi(y Agreement dated February 26,20t0, mnde by BWrc and Metro in favor of Holder
        (which for (he avoidance of doubt shall conlirlue lo .includs a grent of a security inte rest. in and
        pledgo of all limitod liability cornpany'intcresls.or'bther cguity interests in Eber-Connecricur,
        LLC), ,In conneqion with and in relisnce upon Holder's re<;eipt of oxecuted copies of this


        -rluJl$t3'llXm v,l-




                                                                                                                                      EB-0002s476
Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 54 of 69



                                          I                                                 o

           Agrccment end the Security Agreintent, Floldei shall.make ao advance of finds to Mstro in tfie
           amounl of $100,000, whicb advarrce shall be pursuant.to tho terms oll tnd evidenced by thut
           ujrtain Une of Credit Notc dated February 26,20!0, mado by Mbtro'ln favoi of }lolder in rhe
           slalcd principhl umount of $1,500,000.                    .                  .




                      4,         Bqlpese:     Conii.ulatia!,                                .



           I                  tr. Upon tbe effectiveness of .this Agreernenl, Holder hereby roleases EWLO from
           any. and       all obligations.and liabilities (the'(Assumed.L.iabilitigs") undcr the E\YLC Noto, :

                     . b, Upon lho effecflveness               of this Agreenrent, all obligations of BWLC to pay [bQ..
          A.ssutned        Liabilities   shall,   continue hs.obligationq of Metro urtder the EWLC Note,

           . 5.. . . Na--Noglis!, Each of the parties hereto hereby agrees and in{ends.thar this
          Agreemont shall nol creato, rosult in or'evidencc a novation of any of lhe Assumed Uabilities,
          the EWLC I-oan or the BWLC Note.
                                                                                    .


               . 6,                         Aqj$!:!$. This Agreementshall bind and lnure to the benofit of tlrc
                                Succe'sso-rs-lrnd
          purtics horoto and tholr lleirs, peisontl npresentacives, succrssors, and essigns.

               . 7,'            GErerning Larry-. This Agreement shalt be governed              by   and construed in
          accordance wlth the laws pf the S tate of New York withou t regard to conflict of law princfpn 1i,

                    8.          eounterpar.ts. This Agreernent noy [:e executed in hryo or 'moro counterparts,
         ench of whiclr shall be deemed rin original, but     011 of whlch together.dhntl constitutc one anU tne
         same     inslrurnent.                     I




        -t-{M}'$250.10m   \l^




                                                                                                                        EB-00025477
Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 55 of 69



                                   I                                      t
                  IN WI'IT.IIJSS WI{ER3OF', the paiti,cs hercto hayo caused this Agreomenl to be signed
                                            writtcn
           and sealed as of lhe date first abovc                                                   '
                                                                                                   :




                                                     EBER BROS, WINE AND LIQUOR
                                                     CORPORATION


                                                                              b+--


                                                    EBER BROS,'WINE        & I.IQUOR METRO'INC.


                                                    Nanrel
                                                    Title;          CID
                                                               /'   -4
                                                               l" -r:-'
                                                             L.,
                                                             iXL4--nt--'      I
                                                    Narne: l,os(sr Eber




         -t{8li.S2^18.lOll   *l-




                                                                                                          EB-00025478
   Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 56 of 69



(ro l


                               EBER BROS. WINE & LIQUOR METRO,INC.

                                   CERTIFICATE OF THE SECRETARY

                Reference is made to that certain Debt Assumption Agreement dated as of February L1,
         201.1,by and between Eber Bros. Wine & Liquor Metro, Inc,, a New York corporation (the
        "Company'') and a wholly owned subsidiary of Eber Bros. Wine and Liquor Corporation, a New
        York corporation (the "Parent"), and Lester Eber, the Parent's officer and-director (the
        "Lender"), pwsuant to which the Company has agreed to assume all liabilities and obligations of
        the Parent under that certain Amended and Restated Promissory Note dated as of March 13,
        2006, in the original principal amount of $1,503,750.00, of which $1,434,710.68 is outstanding,
        plus accrued and unpaid interest, upon the terms and conditions set forth therein (the
        "Assumption Agreement").

                I, Wendy Eber, hereby certify that I am the duly appointed, qualified and acting Secretary
        of the Company, and that, as sucll I have access to its company records and am familiar with the
        matters herein certified, and I am authorized to execute and deliver this Certificate in the name
        and on behalf of the Cornpany and that:

                1. Attached hereto as Exhibit A is a true, correct and complete copy of resolutions
        duly aclopted by the Board of Directors of the Company on February 11.,201"7, authorizing the
        transactions contemplated by the Assumption Agreement, which resolutions have not been
        amended, rescinded or modified are in fuIl force and effect on the date hereof.


                                         [Signature is on the next page.]




        -n4819-613t.7t21 V.2




                                                                               EB-00001 358
     Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 57 of 69



:t    ''J




                           IN WITNESS WHEREOF, the undersigned has executed this Certificate   as of February
               11,201"1,,




                                                            Narne: Wendy Eber
                                                            Title: Secretary




                                                             )
            ^.f48t9.613 i -7127 V.2-




                                                                                  EB-00001 359
     Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 58 of 69



..    I




                                         EXHIBIT A

                                 AUTHORIZING RESOLUTIONS OF
                                   THE BOARD OF DIRECTORS




          -#48tt.6131'7127 V.Z




                                                              E8-00001 360
Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 59 of 69




                                            RESOLUTIONS OFTHE
                                           BOARD OF DIRECTORS OF
                                     EBER BROS. WINE & LIQUOR METRO, INC.

                                                February LL, 2011

                                                  Background

           WHEREAS, there has been presented to Eber Bros. Wine & Liquor Metro, Inc., a New
    York corporation (the "Company") and a wholly owned subsidiary of Eber Bros, Wine and
    Liquor Corporation Metro, lnc., a New York corporation (the "Parent"), a promissory note (the
    "EWLC Note") made by the Parent in favor of Lester Eber, the Company's officer and director
    (the "Lcndcr"), pursuant to which the Lender has provided to the Parent a loan, of which the
    outstanding principal balance on the date hereof is equal to or about $I,434,7L0,68, plus accrued
    and unpaid interest (the "EWLC Loan");

            WHEREAS, the Company agreed to (a) assume all liabilities and obligations of Parent in
    respect of the EWLC Loan as evidenced by the EWLC Note pursuant to a Debt Assurnption
    Agreement to be dated on or about the date hereof (the "Assumption Agreement"), (b) grant a
    security interest in substantially all of its assets pursuant to an Amended and Restated Security
    Agreement among the Company, the Parent and the I*nder as security for, among other things,
    the assumed obligations under the EWLC Note and (c) deliver other documents, agreements,
    pledges and/or instruments executed in connection therewith (collectively, including the EWLC
    Note and the Assumption Agreement, as the same may be amended, modified, replaced or
    restated from time to titne, the "Trattsaction Documents");

            WIIEREAS, the Board of Directors (the "Board") of the Company deems it to be in the
    best interests of the Company to assume the EWLC Loan as evidenced by the EWLC Note and
    enter into the Assumption Agreement and other Transaction Documents as described above; and

           WHEREAS, the members of the Board have been made aware of, and have considered,
    the conflict of interest inherent in the transactions contemplated by the Transaction Documents
    and have had the opportunity to discuss the terms of the transactions contemplated by the
    Transaction Documents.

                                                  Resolutions

             In light of the foregoing, the members of the Board, with Irster Eber abstaining, adopt
    the following resolutions with the foregoing Background information expressly constituting a
    part thereofl

           NOW, THEREFORE, BE IT RESOLVED, that the Board, with l,ester Eber abstaining,
    hereby approves the execution, delivery and performance by the Company of the Transaction
    Documents to whish it is a party;




    -f !{t48.6344-78   1.5 v'a   -



                                                                             EB-00001 361
Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 60 of 69




                RESOLVED FURTI{ER, that the Board, with Lester Eber abstaining, hereby approves
    the execution, delivery and performance by the Company      of each of the other   agreements and
    instruments contemplated by the Transaction Documents;

            RESOLVED FURTHER, that any officers of the Company (the "Authorized Persons"),
    be and hereby are authorized and directed to do or cause to be done, in the name and on behalf of
    the Company, any and all such acts and things and to make, execute, acknowledge or verify,
    deliver and record, or file any and all certificates, notices, statements, consents, instruments,
    agreements, deeds, documents or papers, and to transfer such funds   of the Company, as may be
    necessary or desirable     in   order to consurnmate the transactions approved in the foregoing
    resolutions;

           RESOLVED zuRTHER, that any acts of the Authodzed Persons, or either of them, or
    any person or persons designated and authorized to act by the Authorized Persons, or either of
    them, which acts would have been authorized by the foregoing resolutions except that such acts
    were taken prior to the adoption of those resolutions, are hereby severally ratified, confirmed,
    approved and adopted as acts in the name of and on behalf of the Company; and

             RESOLVED FURTHER, that a copy of these resolutions shall be filed with the minutes
    of tlrc proceedings of the Company.




    -#4848-f)344-?8t5 v.4-




                                                                          EB-00001 362
Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 61 of 69




       MinutesfromnieetingoftheBoardofEberBros.WineandLiquorMetrolnc.                   August18,201L




       On August 18rh, 2011 at 2:1.5 the board of directors for Eber Brothers Wine and Liquor Metro lnc, which
       include Elliot Gumaer, Lester Eber and Wendy Eber, met at the Canandaigua National Bank in Rochester,
       NY to dlscuss and ratify the actions of the subsidiaribs as described below. Mr. Elliot Gumaer
       participated by conference call. Wendy Eber documented the discussion,

       The trustees ratified three loans made from Lester Eber to Eber Brothers Wlne and Liquor Corp. The
       first loan for 51,500,000 from October, 2009 was assumed by Eber Metro lnc, on February 26,2010.
  t.   Eber Metro lnc. granted a secured interest in Metro's assets to secure this loan, This secured loan has
       an outstanding balance of$1,500,000 plus accrued interest,

       The second loan from March 16, 2006, an obligation of Eber Brothers Wine and Liquor Corp. to Lester
       Eberfortheoriginal principal amountof51,503,750. Thethirdloanof $575,895fromMarch16,2006
       (whlch replaced the original note dated October 1, 2002) of which $ L,222,7L0.6B plus accrued interest
       is outstanding, The loan for $1.503750 was amended in Feb l-L'h. 2011 to reflect Eber Bros. Metro, lnc.
       assumption of this debt. Also the security agreement from Feb 26,2O1:o was restated to reflect Eber
       Bros,Metrolnc,assumptionofthisdebt. LesterEbermadefundsavailableafterFebl"l,20lXtoEber
                                  of Me tro lnc.'s assumption of this debt and security interest in Eber
       Bros Metro lnc. inconsideration                                                                       Bros
       Metro lnc.

       After a lengthy discussion about how all the income beneficiaries and third partles were offered the
       opportunity to participate in the February 26th, 2010 loan but, they all declined and that only based on
       Leste/s goodwill he gave the money for the loan, the loans were ratified by Wendy Fber and Mike
       Gumaer, Lester Eber abstained. A copy of all the documents relating to the loan was provided to the
       pa   rticipants.




                                                                                      EB-0001 6953
Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 62 of 69




                                              ASSiGNMBNT OF
                                  NOTE AND SECURITY AGREEMENI'


            THIS ASSIGNMENT oF NOTEAND sEcuzuTY AGREEMENT ("Agreenenr") is

     made as of this l8th day of January, 2012by'and among LESTER EBER ("Assignor,,) and

     ALE)G AY, LLC ("Assignee')(the "Assi gnment").



                                                 RECITALS

            WHEREAS, Assignor made loans to Eber Bros, Wine and Liquor Corpomtion

     ("EWLC') evidenced in a Promissory Note dated August 15, 2005 in the principai amount of

     $1,503,750.00 (rhe "Original Note"); and

            WHEREAS, the Original Note was replaced in its entirety by an Amendcd and Restated

    Proinissory Note dated March 1 3, 2006 in the principal amount of         $   1,503,750.00 (the "EWLC

    Note"); and

            V/HEREAS, on February I t, 201i, Assigrror; EWLC and Eber Bros. Wine and I-iquor

    Mcho, Inc. ("Metro") entered into a Debt Assumption Agreement whereby thc obiigations of the

    EWLC Note were assumed by Metro; and

            WI-IEREAS, Assignor, Metro and EWLC entered into an Arnended and Restate.d Security

    Agreement ("Amende d and Restated Security Agreement") dated February I 1 , 201 1 , granting

    Assignor a security ilterest in cer0ain properfy to secure payment of the EWLC note, the

    principal balance of which at thattime was $1,434,710.68,pius accnred and unpaicl iaterest; and

           WHEREAS, the Amended and Restated Sccurity Agreement provides tltat "secryed

    Party's rights hereunder shall inure to the benefit   ofits   successors and assigns;   "   and




                                                                              *"-EB-0*000106s
Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 63 of 69




                WHEREAS, the Guaranty provides that it "inures to the benefit of lender aud lender's

      endorsees, successors and assigns;" and

                WIfiREAS, the balance presently due pursuant to the Amended and Restated Promissory

      Nots is   $ I ,95   1,874.26 as of December   3   l,   201 1 , including principal arrd accrued interest   togetler

      witlr interest accruing thereafter at the rate of         9Yo per amllun.

                NOW, TIffiREFORE, in consideration of the foregoing and other good and valuable

     consideration" the receipt and sufficiency of which is hereby acknowledged, the parties to rhis

     Agreement hereby agree as follows:

                I.        Assignment. Assignee heieby irrevocably grants, assigns and transfers all right,

     title, interest and benefits he has in ald to the EWLC Note, and fte Amended and Restated

     Securiry Agreement and the obligations set forth therein to Assignee.

             2.           Discharge of AssinUpr.&om Responsibilities. As provided in paragraph 10j of the

     Amended and Restated Security Agreement, the Assignor is hereafter flrlly discharged from any

     responsibility with respect to the collateral in which Metro assigned and granted to Assignor in

     the Security Agreement.

             3.           Goveming-Lgw, This Assignment shall be governed by and construed in

     accordance with the laws of the State of New York without regard to conflict of law principals.

             4,           Counterparts. This Assignment may be execuled in two or more counterparts,

     each of which shall be deemed an original, but             all of which together shall consdrute one and rhe

     sarne instruction.




                                                                2




                                                                                         E8-00001 066
Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 64 of 69




            IN W|INESS WI{ER-EOF, the parties hereto have caused this Assignrnent to            be signed

     and sealed as of the date first above writlen.




                                                      I-ester Eber
                                                                  #*, d*                              IL.s.l


                                                      ALE>(BAY, LLC


                                                      B                 H*-           frn-
                                                               Lester Eber, its Sole Owner
                                                                                                     tL.s.l




     Acknowledsment of Notice otAssignment

            Eber Bros. Wine   & Liquor Meto, Inc. hereby        acknowledges that it has received notice   of
     and a copy of the above assignment.




                                                      EBER BROS. WINE & LIQUOR MEIRO, INC


                                                               Wendy        its Chief Financial Officer




                                                          '3




                                                                                EB-0000'1067
Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 65 of 69




                                  ASSIGNMENT OF LINE OF CREDIT
                                 NOTE AND SECURITY ACREEMENT


             THIS ASSIGNMENT OF LiNE OF CREDIT NOTE AND SECURITY AGREEMENT

     ("Agreemerrt") is made as of this i 8th day of January, 2012 by and among LESTER EBER

     ("Assignor'") and AL,EXBAY, LLC ("Assignee').




                                                RPCITAL$

            WHEREAS, Assignor made loans to Eber Bros. Wine & Liquor Metro, Inc. ("Metro,,)

     evidenced by a Line of Credit Note dated February 26,2010 in the maximum principal amount

     of $1,500,000.00 ("Line of Credit Note'); and

            WHEREAS, on February 26,2010, Eber Bros. Wine and Liquor Corporation ("EWLC,,)

    entered into a (luaranfy Agreement ("Guatanty") whereby Elil/LC unconditionally guaranteed

    payments due Assignor purswurt to the Line of Credit Note; arrd

           WHEREAS, EWLC and Metro entered into a Security Agreement dated February 26,

    2010 granting Assignor a security interest in cerlain properfy to secure payment of the Line   of
    Credit Note; and

           WI-$REAS, Metro and EWLC and Assignor entered into an Amended and Restated

    Securify Agreement dated l-ebruary 71,2011 ("Amended and Restated Security Agrecment,')

    granting Assignor a security interest in certain properfy to secure payment of thc Line of Credit

    Note and a Note dated March 13, 2006 in the principal amount of    $   1,503,750,00   (.EWLC

    Note"); ard   .




                                                                              LB-00001 068
Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 66 of 69




                WI{EREAS, the balance presently due pursuant to the Line of Credit Note is

      $   I ,698,808,22 as of December 3 1,2011, including principal and accrued furterest, together      with

      interest accruing thereafter at the rate of 12 %%per arurum; and.

               WHEREAS, the Line of Credit Note provides: "Lender may, without notice to Guarantor

      and without affecting Guarantor's obligations hereunder, sell, assign, grant pafiicipation in, or

     otherwise transfer to any other pcrson, fin'n, or corporation, the indebtedness and this Guarantee,

     in whole or in pa:t , , ."; and

               WHEPGAS, the Sccurity Agreement provides that "second Party's rights hererurder shall

     inruc to the benefit of its successors and assigns;" and

               WIIEREAS, the Assignor wishes to assign thc Line of Credit Note and Security

     Agreement to the Assignee;

               NOW TIIEREFORE, in consideration of the foregoing and other good aud           va.luable

     consideration, the receipt and sufficiency of which is hereby acknowledged, the parties to this

     Agreement hereby agree as follows:

               l.     AqSign4elt. Assignor hereby irrevocably grants, zusigns and transfers all right,

     title, interest and benefits he has in and to llie Line of Credit Note, the Guaranty, the Security

     Agreement and the Amended and Restated Security Agreement and the obligations set forth

     therein to Assignee.

              2.      Disc-harge of AssisnoI from Responsibilitv. As provided in paragraph 10O of the

    Security Agreement and paragraph lO(i) of the Amended and Restated Security Agreemen! the

    Assignor is hereafter fully discharged from any responsibility with respect to the collaterirl in

    which Metro assigned and granted to Assigtor in the Security Agreement.




                                                       z




                                                                            -   EB-00001069
Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 67 of 69




             3.      Glvemine Law, This Assignment shall be govemed by           arrd constmed   in

      accordance with the laws of the Siate of New York without regard to conflict of law principals.

             4,     eqE&Ipart!. This Assignment may be executed in fwo or rnore counterparts,

     each of which shall be decmed an original, but all of which together shall constitute one and the

     same instrument,

             lN WITNESS WI-IEREOF, the parties hereto have caused this Assignment             ro be signed

     and sealed as of the date first above written.


                                                                 U*
                                                                 Fta-.'tztat
                                                                                r.4
                                                                               L'64-4J
                                                                                                      IL S.]
                                                      Lester Eber


                                                      ALEXBAY, LLC


                                                      By                                              tL.s.l
                                                             Lester F,ber, its Sole Owner




     Acknowiedgment of No.ljpe of ASsjgUUen!.

            Eber Bros, Wine   & Liquor Metro, Inc. hereby acknowledges that it     has received notice    of
     and a copy ofthe above assignment.




                                                      EBER BROS. WINE & LIQUOR METRO, rNC.

                                                              W%'.
                                                             Wendy Eber, its Chief Financial Officer




                                                        Jl




                                                                               EB-00001 070
Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 68 of 69




     Board Minutes March   t3,20t2   EWLC and Eber Brothers   Metro lnc.

     The Eber Brothers Wine and Liquor Corporation and Eber Brothers Metro lnc.
     Board meeting was called to order at 4pm on Tuesday March l"3th, 20LL at 95
     Allens Creek Road, Rochester, New York, Wendy Eber and Marino Fernandez,
     attorney for EWLC, were present. Elliot Gumaer and Lester Eber called in by
     phone.

    The Board and Counseldiscussed the Alex Bay, LLC suit vs EWLC and Eber
    Brothers Metro lnc. suit regardingthe default of Eber Brothers Metro lnc to repay
    Alex Bay, LLC's (which is owned by Lester Eber) loans to the company. Mr.
     Fernandez had reviewed the pledings, and appeared for EWLC and entered into
    the Stipulation and discussed the same with Wendy Eber and Alex Bay,        LLC
    counseL




                                                                 E8-0001 6951
Case 1:16-cv-09517-LAK-KHP Document 262-11 Filed 11/08/19 Page 69 of 69




     Board Minutes March t3,2012 EWLC and Eber Brothers Metro lnc and minutes
     from additional calls there after

    The Eber Brothers Wine and Liquor Corporation and Eber Brothers Metro lnc,
    Board meeting was called to order at 4pm on Tuesday March L3th, 20LL at 95
    Allens Creek Road, Rochester, New York. Wendy Eber and Marino Fernandez,
    attorney for EWLC, were present, Elliot Gumaer and Lester Eber called in by
    phone,

    The Board and Counsel discussed the Alex Bay, LLC suitvs EWLCand Eber
    Brothers Metro lnc. sult regardingthe default of Eber Brothers Metro lnc. to
    repay Alex Bay, LLC's ( which is owned by Lester Eber) loans to the company, Mr
    Fernandez had reviewed the pledings, and appeared for EWLC and entered into
    the Stipulation and discussed the same with Wendy Eber and Alex Bay, LLC
    co   u   nse l.

    There after parties had additional conference calls, after extensive conversation
    on this matter the board decided not to extend funds on defending the suit and
    authorized the company to waive its defenses,




                                                                  EB-0001 6952
